Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 1 of 109




               Exhibit A
                    Mr. Sasso’s Email
              (Requesting Extension of Time)




Anhar v. Citibank   opp’n to def.’s mot. to dismiss      Exhibit Divider

                                                                           1
          Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 2 of 109
                                                             Michael Anhar <michael.anhar@gmail.com>


Anhar v. Citibank - Case No. 19-cv-00496
1 message

Sasso, Marcos <SassoM@ballardspahr.com>                                       Fri, Jan 24, 2020 at 11:01 AM
To: "michael.anhar@gmail.com" <michael.anhar@gmail.com>
Cc: "Fausey, Michael" <fauseym@ballardspahr.com>


 Mr. Anhar – Our office represents Citibank in the above case. Under Local Rule 144(a), the parties may
 stipulate without court approval to a 28 day extension on the response to the complaint. Will you agree to
 such an extension? Currently Citibank’s response to the complaint is due 1/31/2020; with the extension
 he response date will be 2/28/2020. We require time to gather and review your account records. The
 additional time will allow us the needed time. If so, we can prepare and circulate a draft stipulation for
 your approval.



 Thank you,




 Marcos D. Sasso




 2029 Century Park East, Suite 800
 Los Angeles, CA 90067-2909
 424.204.4324 DIRECT
 424.204.4350 FAX

 sassom@ballardspahr.com
 VCARD




 www.ballardspahr.com




                                                                                                              2
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 3 of 109




                Exhibit B
               Revised Cash-Payment Policy
                   (Iterated Four Times)




Anhar v. Citibank   opp’n to def.’s mot. to dismiss      Exhibit Divider

                                                                           3
                                  Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 4 of 109
                                                                                                                                                                                       ,-$K$K
      :8K *EI!K
      <DEHIK(- - ""!K

       )+$!- '-              #+()-




                                                                                                                                           

                                                                                                                                  ///3425/L
            "KK                         ! $!K                 -  "K
                                                                                                                                  798L   10L

           %%#%% %#%%0K%%%%#%#%%% %%%"%?L%%@L%?L%% #%%%%00K00K%0K0K0K % %#%%%%%%%% %                                - 6K !$-
            51,/).4K 7K )7/);K                                                                                                                     %      &-(!-     K   (K

             ))+=K                                                                                                                         "+!*- !!- !-"!K
            >?;49,2K,)K &#K




                                                                                                                            
                                 
K
FK
K
ABK
-K
K                              -K -#,&4 K &>&K D;$B-8+K
                                -                   D;$B-8+ :D>K ;:4-#HK >:D8$K 72-8+K #A,K ;H7&8BAK :8K H:D>K #>&$.BK#>$K
                                                                                                                      #>&$.B #>$K

                                            -B/!82JK!>8#,&AK8$K;>:;>-&B>H -B-!82 )A K
                                ##:D8BKB -B/!82JK!>8#,&AK8$K;>:;>-&B>HK-B-!82K
                                ##:D8BKBK



                                B@B-8+ D4H
                                B@B-8+K D4HK )  ) B,&K ):44:G08+K #,9+&AK G044K B2&
                                                                                           B2&K ;5#&
                                                                                                 ;5#&K


                                                
                                                    A,K ;H7&8BAK :8K H:D>K #>&$-B
                                                     A,                      #>&$-BK #>$
                                                                                       #>$K G-44K 8:K 4:8+&>K !&K ##&;B&$K !HK !82

                                                     &7;4:H&&AK BK -B-!82 !>8#,&A
                                                                    -B-!82K!>8#,&A


                                                
                                                    A,K ;H7&8BAK
                                                           ;H7&8BA B
                                                                     BK 1B1"82KAK 7DABK DA&K
                                                                                              DA& K #>&$1B #>$K 
                                                                                                    #>&$1BK      ) 8$K G144
                                                                                                                            G144K "&
                                                                                                                                  "&K 4171B&$K
                                                                                                                                      4171B&$ B:

                                                      ) <&>K #4&8$>K 7:8C,K ):>K &#,K #>$K
                                                                                              #>$ ##:D8C



                                >&$-BK#>$K ;H7&8BAK 7$&K!HK #,&#2K :>K 7:8&HK :>$&>K <H!4&K -8K   K $:44>AK >&K 8:BK

                                                                                                     % ' ) #:8B-8E'(#&=B&%K !I                3K&7<4:H&&AK BK -B-!82K

                                !>8#,&A K



                                 &7&7!&>K H:EK #8K &A-4HK 72&K #>&$-BK #>$K ;H7&8BAK 8HB-7&K 8HG,&>&K -8K B,&K &)

                                 $!() %%) :?K &() #"#) BK #-B- #:7;H7&8BA K HK ;H-8+K H:D>K "-44K :84-8&K H:D44K ,F&K
                                B,&K !&8&*-BK :*K F.&G-8+K H:D>K ;H7&8BK ,/AB:>HK 55K A#,&$E5&$K ;H7&8BAK 8$K H:D>K >&7-8-8+K

                                !48#&A K 4DAK )B&>K H:DK 4-82K K #,&#2/9+K 7:8&HK 7>2&BK :>K AF-8+AK ##:E8BK B,&K )->ABK

                                B-7&K H:DK G:8BK ,F&K B:K >&&8B&>K H:D>K ##:E8BK -8):>7B-:8K+.8K -BAK 6>&$HK AF&$ K




                        K3  !$   K   $ "   ! K$ K - @@  -$   K   -%$ !$ "K ' " !  K
                                                                                                                                                                                                     4
                               Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 5 of 109
                 " " "
                """"
                  "" " "




                                                                                   



                                0GQV 51EV 1@MGV H1TV TGQJV 3<@AV 3TV51@@<E9V O:7V EQD37JV GEV O:7V 315>V G8V TGQJV 51J6V GJV 3TVD1<@<E9V 1V



                                5:75>VGJV DGE7TV GJ67JV H1T13@7V OGV "<O<V "1K6MV S<O:V TGQJV 5J76<OV 51J6V MO1O7D7EOV 5GQHGE V

                                +@71M7V 6GV EGOV M7E6V51M:V GJV 8GJ7<9EV 5QJJ7E5TV




                                      

                                !MV 1V J7D<E67JV TGQJV 5J76<OV 51J6V +%)V 1BMGV >EGSEV 1MV 1V 51M:V 16R1E57V ,%)V <MV           V 0GQ@@V
       "
    "                          E776VTGQJV +&)V OGV D1>7V 51M:V H1TD7EPMV 1PV "=O<31E>V !.(MV .GV 8<E6V 1V "=P=31E>V !.(V E71JV
    "
    "                          TGQV QN7V P;7V #=P=42F?V !/(V 'G51PGLV =EV P;7V #=P=V (G3=@7V !HH V 5=P=5GDCG51PGJV GJV 51@@V
       "
       "
                                   V



                                $GEOV 8GJ97OV TGQV 52EV 2BS2TMV J7M7OV TGQJV +&*V 1OV 1ETV O<D7V -=DH@TV 52B@V O:7V EQD37JV GEVO:7V

                                315>VG8V TGQJV 51J6V    :1R7V TGQJV 155GQEOV EQD37JV J716T V 1@GE9V S<O:V TGQJV 1MM<9E76V +&)V 1E6V

                                P:7V E7SV  6=9=OV +%)VTGQ6V HJ787JV OGV QM7VV



                                &8V TGQV :1R7V 1ETV IQ7MO<GEMV J791J6<E9V TGQJV 155GQEP V 51@@V QMV 1OV    V ..0.$$ V

                                   V 8GJV :71J<E9V 1E6VMH775:V=DH1=J76V M7JR<57MV GE@TV GJV 9GV PGV 5=P<51J6M5GDV








"


!"


                                                                                                                                      




                                !V "<O<31E>V 67HGM<OV 155GQEOV <MV K7IQ=K76V =EV GJ67JV OGV HQJ5:1M7V 1V #<P=31E>VDGE7TV GJ67JV GJ
           
           

                                G88<5<1@V 5:75>V
           "
           
           




                                UV "=P=31E>V )!V "<O<V "<O<31E>V "=P=V S=P:V !J5V $7M<9EV "<O<V (G3<B7V .:1E>0GQV 1E6V "<O<V

                                .:1E>0GQV 1J7V J79<MO7J76V M7JR=57V D1J>MV G8V "<O<9JGQHV &E5V




                                                                                                                                                    5
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 6 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 05/23/18-06/22/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 You are over your credit limit. Please pay
    JUNE STATEMENT                                                                               at least the minimum payment due, which
    Minimum payment due:                                                      $83.97             includes an overlimit amount of $26.40.
    New balance as of 06/22/18:                                            $3,176.40
    Payment due date:                                                       07/20/18             Account Summary
             Make a payment now! www.payonline.citicards.com                                     Previous balance                     $3,164.92
                                                                                                 Payments                              -$293.00
                                                                                                 Credits                                -$23.81
  Late Payment Warning: If we do not receive your minimum payment by the date
                                                                                                 Purchases                            +$301.72
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Cash advances                           +$0.00
                                                                                                 Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Interest                               +$26.57
  your balance. For example:
                                                                                                 New balance                          $3,176.40
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit Limit
                                                                                                 Credit limit                             $3,150
   Only the minimum payment          15 year(s)                    $5,264
                                                                                                 Includes $300 cash advance limit
                                                                   $3,672
   $102                              3 year(s)                     (Savings = $1,592)
  For information about credit counseling services, call 1-877-337-8187.




                                                                                                 Total ThankYou Member
                                                                                                 Available Point Balance:            483
                                                                                                 as of 05/31/18
                                                                                                 » See page 2 for more information
                                                                                                   about your rewards.




                                              Pay your bill from virtually anywhere            Minimum payment due                             $83.97
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,176.40
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             07/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                   6
   Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                             DocumentCustomer
                                                                       31-1 Filed
                                                                               Service03/06/20    Page 7 of 109
                                                                                      1-800-THANKYOU(1-800-842-6596)                            Page 2 of 3
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Payments, Credits and Adjustments
              05/23     PAYMENT THANK YOU                                                -$160.00
              06/03     PAYMENT THANK YOU                                                   -$55.00      Member ID:
              06/11     PAYMENT THANK YOU                                                   -$25.00      ThankYou Points Earned This Period
              06/17     PAYMENT THANK YOU                                                    -$1.00      2x on Dining                       0
              06/17     PAYMENT THANK YOU                                                   -$50.00      2x on Entertainment                0
              06/19     PAYMENT THANK YOU                                                    -$2.00      1x on Other Purchases           278
06/04         06/04     AMAZON MKTPLACE PMTS AMZN.COM/BILL                                  -$23.81                                                  278
                                                                                                         Total Earned
                        WA

Standard Purchases                                                                                       » Visit thankyou.com
                                                                                                           to redeem points or see
05/23        05/23     CAFRNCHISTXBRD BUS TAX 916-5454445 AL                                  $1.84
                                                                                                           full rewards details.
05/23        05/23     CAFRNCHISTXBRDBUSENTYT 916-5454445 CA                                $80.14
05/31        05/31     GEICO *AUTO             800-841-3000 DC                              $27.37       Bonus Points may take one to two billing
                                                                                                         cycles to appear on your statement. Please
06/02        06/02     GOOGLE *SVCSAPPS_                                    CA              $10.00
                                                                                                         refer to the specific terms and conditions
06/02        06/02     ADOBE *ACROPRO SUBS              8008336687      CA                  $14.99       pertaining to the promotion for further details.
06/04        06/04     AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                                 $47.04
                       WA
06/04        06/04     FOODMAXX #407 TURLOC TURLOCK                     CA                    $1.36
06/06        06/06     WAL-MART #3047             TURLOCK         CA                        $25.72
06/07        06/07     AmazonPrime Membership                          WA                     $6.46
06/07        06/07     SAFEWAY #1968             TURLOCK          CA                          $8.00
06/13        06/13     AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                                 $23.92
                       WA
06/19        06/19     AMAZON MKTPLACE PMTS AMZN.COM/BILL                                     $1.64
                       WA
06/20        06/20     WALMART.COM                800-966-6546 AR                           $53.24

Fees charged
Total fees charged in this billing period                                                    $0.00


Interest charged
Date          Description                                                                   Amount
06/22         INTEREST CHARGED TO STANDARD PURCH                                            $26.57
Total interest charged in this billing period                                               $26.57


 2018 totals year-to-date
         Total fees charged in 2018                                                 $0.00
         Total interest charged in 2018                                           $150.26


 Interest charge calculation                                           Days in billing cycle: 31
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                           9.99% (V)       $3,131.36 (D)                    $26.57
 ADVANCES
   Standard Adv                           23.74% (V)           $0.00 (D)                     $0.00




                                                                                                                                                            7
   Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                         DocumentCustomer
                                                                   31-1 Filed
                                                                           Service03/06/20    Page 8 of 109
                                                                                  1-800-THANKYOU(1-800-842-6596)                   Page 3 of 3
                                                                               TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Important Information Regarding Cash Payments at Citibank(R) Branches
Beginning July 21, 2018, cash payments to your credit card will no longer be
accepted by bank employees at Citibank(R) branches. For your convenience
                                                                convenience,
proprietary Citibank ATMs will accept cash payments up to $3,000 per credit
card account per calendar month with your credit card PIN. Call
                                                           C ll Customer
                                                                C t
Service
S   i tot have
           h     a PIN mailed
                         il d to
                              t you.




                                                                                                                                          8
       Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 9 of 109

About Interest Charges                                                                  Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown            If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method               credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is             you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by      To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we      1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous          your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                  than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily              an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                       the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an     2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add             cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add                account do not qualify.
all the daily balances and divide by the number of days in the billing period.          3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                        If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                        purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                        on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                        While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days            above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on          we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                        Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the            You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging            the url above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.                contacting the customer service number on the top of this page.

Your Rights                                                                             Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                     When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the url above or   form at our processing facility by 5 p.m. local time there, it will be credited as of
write to the Customer Service address shown on the front.                               that day. A payment received there in proper form after that time will be credited
                                                                                        as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                        There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                    in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                              mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe         courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                       Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.          • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you      • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to          How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                             top of the page.
While we investigate whether or not there has been an error, the following are true:    Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on       line in the Account Summary.
   that amount.                                                                         Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue              this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a           or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or          Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                   credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for          to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                             Payment Amount
                                                                                        You may pay all or part of your account balance at any time. However, you must
                                                                                        pay, by the payment due date, at least the minimum payment due.



                                                                                        ©2015 Citibank, N.A. Citi, Citi with Arc Design, Citi ThankYou, ThankYou and
PDF-CTY1115                                                                             Citi ThankYou Rewards Design are registered service marks of Citigroup Inc.


                                                                                        Payments other than by mail
                                                                                        Online. Go to the URL on the front of your statement to make a payment. When
                                                                                        you enroll in Online Bill Pay you can schedule your payments up to ninety days
                                                                                        in advance using the “Other” payment option. For security reasons, you may
                                                                                        not be able to pay your entire new balance the first time you make a payment
                                                                                        online.
                                                                                        Phone. Call the phone number on the front of your statement to make a payment.
                                                                                        There is no fee for this service.
                                                                                        AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                        payment amount automatically deducted each month on your payment date
                                                                                        from the payment account you choose.
                                                                                        Express mail. Send payment by express mail to:
                                                                                           Citi Cards
                                                                                           Attention: Bankcard Payments Department
                                                                                           6716 Grade Lane
                                                                                           Building 9, Suite 910
                                                                                           Louisville, KY 40213
                                                                                        Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                        Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                        time. This means that we will credit your account as of the calendar day, based
                                                                                        on Eastern time, that we receive your payment request.
                                                                                        If you send an eligible check with this payment coupon, you authorize us to
                                                                                        complete your payment by electronic debit. If we do, the checking account
                                                                                        will be debited in the amount on the check. We may do this as soon as the
                                                                                        day we receive the check. Also, the check will be destroyed.



                                                                                                                                                                                9
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 10 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 06/23/18-07/23/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 You are over your credit limit. Please pay
    JULY STATEMENT                                                                               at least the minimum payment due, which
    Minimum payment due:                                                      $83.29             includes an overlimit amount of $25.60.
    New balance as of 07/23/18:                                            $3,175.60
    Payment due date:                                                       08/20/18             Account Summary
             Make a payment now! www.payonline.citicards.com                                     Previous balance                     $3,176.40
                                                                                                 Payments                              -$353.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date
                                                                                                 Purchases                            +$325.51
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Cash advances                           +$0.00
                                                                                                 Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Interest                               +$26.69
  your balance. For example:
                                                                                                 New balance                          $3,175.60
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit Limit
                                                                                                 Credit limit                              $3,150
   Only the minimum payment          15 year(s)                    $5,264
                                                                                                 Includes $300 cash advance limit
                                                                   $3,672
   $102                              3 year(s)                     (Savings = $1,592)
  For information about credit counseling services, call 1-877-337-8187.




                                                                                                 Total ThankYou Member
                                                                                                 Available Point Balance:              1
                                                                                                 as of 06/30/18
                                                                                                 » See page 2 for more information
                                                                                                   about your rewards.




                                              Pay your bill from virtually anywhere            Minimum payment due                             $83.29
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                  $3,175.60
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                              08/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 10
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                       Document Customer
                                                                 31-1 Filed
                                                                          Service03/06/20    Page 11 of 109
                                                                                  1-800-THANKYOU(1-800-842-6596)                          Page 2 of 3
                                                                              TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date     Description                                                    Amount

Payments, Credits and Adjustments
              06/26    PAYMENT THANK YOU                                           -$155.00
              06/27    PAYMENT THANK YOU                                              -$60.00      Member ID:
              06/28    PAYMENT THANK YOU                                              -$60.00      ThankYou Points Earned This Period
              06/30    PAYMENT THANK YOU                                              -$20.00      2x on Dining                       0
              07/03    PAYMENT THANK YOU                                               -$1.00      2x on Entertainment                0
              07/03    PAYMENT THANK YOU                                              -$20.00      1x on Other Purchases           326
              07/07    PAYMENT THANK YOU                                              -$10.00                                                  326
                                                                                                   Total Earned
              07/09    PAYMENT THANK YOU                                               -$2.00
              07/09    PAYMENT THANK YOU                                              -$25.00      » Visit thankyou.com
                                                                                                     to redeem points or see
Standard Purchases
                                                                                                     full rewards details.
06/26        06/26    AT&T *PAYMENT             800-288-2020 TX                       $63.59
                                                                                                   Bonus Points may take one to two billing
06/27        06/27    99 CENTS ONLY STORES # TURLOCK                CA                 $5.39
                                                                                                   cycles to appear on your statement. Please
06/28        06/28    WM SUPERCENTER #3047 TURLOCK                  CA                 $1.58       refer to the specific terms and conditions
06/28        06/28    AMAZON MKTPLACE PMTS AMZN.COM/BILL                              $46.96       pertaining to the promotion for further details.
                      WA
06/29        06/29    WAL-MART #3047            TURLOCK     CA                        $20.16
06/29        06/29    AT&T *PAYMENT             800-288-2020 TX                       $63.59
06/29        06/29    FOODMAXX #407 TURLOC TURLOCK                  CA                 $0.71
06/29        06/29    QUIK STOP #0079       Q80 TURLOCK        CA                      $5.02
06/30        06/30    GEICO *AUTO           800-841-3000 DC                           $31.49
07/01        07/01    GOOGLE *SVCSAPPS_                                CA             $10.00
07/03        07/03    99 CENTS ONLY STORES # TURLOCK                CA                $10.77
07/04        07/04    AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                            $29.97
                      WA
07/07        07/07    ORCHARD SUPPLY #380          TURLOCK        CA                   $2.15
07/07        07/07    AmazonPrime Membership                      WA                   $6.46
07/09        07/09    QUIK STOP #0079       Q80 TURLOCK        CA                      $3.48
07/09        07/09    RALEY'S #310          TURLOCK       CA                           $4.99
07/14        07/14    99 CENTS ONLY STORES # TURLOCK                CA                 $5.39
07/17        07/17    WM SUPERCENTER #3047 TURLOCK                  CA                $13.81

Fees charged
Total fees charged in this billing period                                              $0.00


Interest charged
Date          Description                                                             Amount
07/23         INTEREST CHARGED TO STANDARD PURCH                                      $26.69
Total interest charged in this billing period                                         $26.69


 2018 totals year-to-date
         Total fees charged in 2018                                           $0.00
         Total interest charged in 2018                                     $176.95




                                                                                                                                                  11
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                           Document Customer
                                                                     31-1 Filed
                                                                              Service03/06/20    Page 12 of 109
                                                                                      1-800-THANKYOU(1-800-842-6596)                   Page 3 of 3
                                                                                   TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR

Interest charge calculation                                           Days in billing cycle: 31
Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                              Annual percentage Balance subject
Balance type                          rate (APR) to interest rate                Interest charge
PURCHASES
 Standard Purch                          9.99%            $3,145.54 (D)                  $26.69
ADVANCES
  Standard Adv                          23.74%                $0.00 (D)                   $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Important Information Regarding Cash Payments at Citibank(R) Branches
Beginning July 21, 2018, cash payments to your credit card will no longer be
accepted by bank employees at Citibank(R) branches. For your convenience
                                                                convenience,
proprietary Citibank ATMs will accept cash payments up to $3,000 per credit
card account per calendar month with your credit card PIN. Call
                                                           C ll Customer
                                                                C t
Service
S   i tot have
           h     a PIN mailed
                         il d to
                              t you.




                                                                                                                                             12
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 13 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on         we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                       Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the           You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging           the URL above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.               contacting the customer service number on the top of this page.

Your Rights                                                                            Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                    When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the URL above     form at our processing facility by 5 p.m. local time there, it will be credited as of
or write to the Customer Service address shown on the front.                           that day. A payment received there in proper form after that time will be credited
                                                                                       as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                       There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                   in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                             mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe        courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                      Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.         • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you     • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to         How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                            top of the page.
While we investigate whether or not there has been an error, the following are true:   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on      line in the Account Summary.
   that amount.                                                                        Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue             this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a          or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or         Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                  credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for         to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                            Payment Amount
                                                                                       You may pay all or part of your account balance at any time. However, you must
                                                                                       pay, by the payment due date, at least the minimum payment due.


                                                                                       ©2018 Citibank, N.A. Citi, Citi and Arc Design and other marks used herein
                                                                                       are service marks of Citigroup Inc. or its affiliates, used and registered
PDF-CTY0618                                                                            throughout the world.


                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             13
                     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 14 of 109


   & %&    C
#%& & &            C                                                                        
                                                                                              &-")3  




       :3+0).7C <C)<1)?C
       #C 4.<,?)C +@C
       AB?8=+4C +)C &#C




                $32%/3 %)3 %$--$3%/)3           /,.%")3 *03 "3
                                                                                                                        92*/(-6C ;C(;/(>C

                    ,3 '&)3 "%$23$3%$,3 '2"$.,3 %)3                -3 ).3 ),31! 3 $%3 %$)3     %/$-3 $$3 
                3 &-3 23 $3"&!%2,3 -3             .$3)$,3 ,3 %$!23 "'.,3
                1$3 -3 /,.%")3 ,3 -)2$3-%3&23 1.3"%$23               /,-%"),3 $3 %$.$/3 -%3
                '23 23"%$23%))3 %)3 .23 $3 &%,.3 -3 "%$23 $-%3 -)3 )- 3
                '%,.3 %/$.3 $3-)$,)3 .3 /$,3%)3 3 ),3 &2"$.3

                    ,3 '2"$.,
                    ,  '2"$.,3 .
                                   .3       .$3      ,3"/,.3 /,3 3 ).
                                                                            ).3 )3 ),%$ 3
                $--%$3
                $--%$          /")3                      ".3 .%3   &)3
                                                     3$3 1 3 3 ".
                !$)3 #%$-3 %)3 3)3%/$.3

                3 2%/3 03 $23 (/,-%$,3 %)3 )3 $3 $3 %3 /*.)3 ,,,-$3 & ,3 ! 3
                /,3 -3    %)3 )$3 $3 ,&3
                "&)3 ,)0,3 %$ 23 32%/3 )3 %/.,3 .3 $.3 --,3                   $3 $3
                /+%3 %3 2%/3 "23 ! 3/,3%!!.3 .3     




                &&$& & &" & !&


                C 5C             C  $ '!" !C %C & & &      C       & "C




                                                                                                                                                 14
  Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 15 of 109
             
 





              
 < )&< '&%&4"-<37".<4&%*6< 2214670*6;< $6< 241)*#+65< $4&%*6145< '41/< %*5$4+/*0"6+0(<"("+056< $4&%+6<
"22-*$"065< 10< 6)&< #"5*5< 1'<4"$&< $1-14< 4&-*(*10< 0"6+10".< 14+(*0< 5&:< /"4*6"-< 56"675< "(&< 2418*%&%< 6)&<
"22.+$"06< )"5< 6)&< $"2"$*6;< 61<&06&4< +061<"< #+0%*0(< $1064"$6< #&$"75&< ".-< 14< 2"46<1'< 6)&< "22.*$"065< *0$1/&<
%&4*8&5< '41/< "0;<27#.+$<"55*56"0$&< 241(4"/< 14< #&$"75&< 6)&< "22.*$"06< )"5<*0< (11%< '"*6)< &:&4$+5&%< "0;<
4+()6< 70%&4< 6)&<1057/&4<4&%*6< 416&$6*10<$6 < )&< '&%&4".< "(&0$;<6)"6<"%/+0+56&45< $1/2-+"0$&< 9+6)<
6)+5< -"9< $10$&40*0(<6)*5< $4&%*614< +5< 6)&< 74&"7< 1'< 1057/&4< *0"0$+".< 416&$6*10<  <  64&&6< ! <
!"5)*0(610< <        <

 )&<$4&%*614<*5<*6+#"0,<   <         <  <  6)< 6 <  < *17:< "--5< <     < .&"5&<%+4&$6< "0;<37&56+105<61<
6)&< 4&6740< "%%4&55< 10< 6)*5< -&66&4 <




                                                                                                                                15
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 16 of 109




                Exhibit C
     Pl. Anhar’s 22 Dispute Letters to Citibank
           (From 09/28/18–06/26/19)




 Anhar v. Citibank   opp’n to def.’s mot. to dismiss      Exhibit Divider

                                                                            16
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 17 of 109
                                         h 3183 KENDRA COURT                              A (209) 669-3909
MICHAEL N. ANHAR                       TURLOCK, CA 95382-1335                 m MICHAEL.ANHAR@GMAIL.COM




                                        REBUTTAL & DISPUTE
                                  (VIA FIRST-CLASS CERTIFIED MAIL)


             September 28, 2018

             Amy True—Office of the President
             Citibank NA
             PO Box 6000
             Sioux Falls SD 57117-6000

                   Re: ThankYou Preferred MC (*1276) | Alleged Bal.: $3,228.73

             This answers your 9/10 and 9/25 replies (“1st Rep.”; “2nd Rep.”), which I find,
             inter alia, fundamentally disingenuous, deficient, and even deranged. If you want to
             suspend an account for being over limit, then do so only from making purchases and
             getting cash, not making ATM-payment. Yours is a masterclass on tone-deafness,
             inane banalities, and proforma corporate-ese (e.g., “we appreciate your feedback … ,”
             [1st Rep.; page 1]—not feedback so much as a call for help and two complaints and
             requests for resolution; “[w]e certainly regret the difficulty you experienced … ,”
             [1st Rep.; page 1]—not enough apparently even to say sorry; and “we appreciate the
             opportunity to respond … ,” [1st Rep.; page 2]—not apologizing, helping, or taking
             corrective action, is quite literally the opposite of responding). Thus, I say:

             1. I deny and dispute the above-referenced alleged debt in its entirety.

             2. I incorporate by reference and reiterate here with the same force as the originals,
                my 8/26 and 9/10 CFPB complaints: # 180826-3430462; 180910-3464887.

             3. This account was active for over 12 years (Est. 8/16/06), during which I paid
                $2,626.13 in interest, had only one late payment (only five days late in 2/’10 and
                reversed/credited the next month in 3/’10), and had absolutely no instances of
                an underpayment, returned payment, or nonpayment.

             4. The account is not subject to arbitration per my 11/3/16 Rejection of Arbitration
                Provision and your 11/10/16 confirmation of the same.

             5. In your replies, you claim I closed this (and my second) credit account on 8/27,
                but I closed both on 8/25 at about 10:00 p.m. PST, effective immediately.

             6. Per Citibank’s 8/22 billing statement, the account balance was $3,149.13,
                meaning that it was actually 87¢ under the credit limit of $3,150.

             7. Per that same billing statement, the balance was exceeded by Citibank when it
                added an interest charge of $25.80, putting the account over limit by $24.93.




michael n. anhar                             r e b u t ta l & d i s p u t e                           pa g e 1 o f 4

                                                                                                                       17
m i c h a eCase
            l n . a1:19-cv-00496-NONE-EPG
                   nhar                  r e bDocument
                                               u t ta l & d i s31-1
                                                                pute      Filed 03/06/20 Page 18 ofpa109
                                                                                                      ge 2   of 4




                8. In your 1st Rep., you admit the account was suspended not just from making
                   purchases and getting cash but even from making ATM-payment, even though
                   this would have brought the account back under the limit you exceeded.

                9. In your 1st Rep., you also admit the account was suspended “due to the amount
                   of the balance that exceeded [my] credit limit … ,” (page 1) which again, was a
                   mere $24.93, and which again, was an amount wholly due to your interest charge.

                10. In your 2nd Rep., you expand, “[T]he balance exceeded [my] credit limit by an
                    internally set amount … ,” (page 1) but this, too, does not withstand scrutiny:

                    10.1. The account was over limit by more than the subject amount of $24.93
                          four times before: $25.60 in 7/’18; $26.40 in 6/’18; $55.11 in 8/’09;
                          and $97.58 (which is almost quadruple the subject amount) in 2/’09.
                          Despite all this, never before was the account similarly suspended or I
                          prohibited from making ATM-payment, a precedent you violated.

                    10.2. Further, never before now did you notify me that this internal amount
                          even existed; in fact, you still have not told me how much it was, and
                          besides, I had no control over it regardless. It is mutually exclusive to
                          operate in secrecy and deny me the ability to make informed decisions yet
                          hold me responsible and penalize me for them just the same.

                    10.3. And, again, the over-limit amount was due to your interest charge, and you
                          prevented me from doing the very thing, as prescribed by you, that would have
                          brought the account back under the limit you exceeded in the first place!

                11. Moreover, per Citibank’s account billing history, this same Citibank-caused
                    under-then-over credit-limit scenario occurred 35 times prior, but never before
                    was the account similarly suspended or I prohibited from making ATM-payment,
                    another precedent you violated blatantly, bizarrely, and backwardly.

                12. Furthermore, in your 1st Rep., you admit that although my second credit account
                    “also exceeded the credit limit, this account was not suspended at the time [my]
                    $40.00 payment was received.” (Page 1.) This constitutes a confession that you
                    arbitrarily and thus unjustly applied/adhered to your own explicit policy and thus
                    breached your own written contract with me.

                13. Finally, in your replies, you write an entire paragraph listing various convoluted
                    and costly payment options, none of which addresses rightfully, lawfully, and
                    conveniently making proper ATM-payment. This is ironic, telling, and suspicious
                    given that Citibank lays out explicit policy for just such payment, which policy I
                    wholly adhered to but you wholly violated.

                14. Namely, page one of Citibank’s 5/11/18 Update explicitly sets forth:

                        We’re updating our policy around making cash payments on your
                        credit card account at Citibank® branches and proprietary Citibank
                        ATMs. Starting July 21, 2018, the following changes will take place:




                                                                                                                    18
m i c h a eCase
            l n . a1:19-cv-00496-NONE-EPG
                   nhar                  r e bDocument
                                               u t ta l & d i s31-1
                                                                pute     Filed 03/06/20 Page 19 ofpa109
                                                                                                     ge 3   of 4




                        • Cash payments on your credit card will no longer be accepted by
                        bank employees at Citibank branches. • Cash payments at Citibank
                        ATMs must use a credit card PIN and will be limited to $3,000 per
                        calendar month for each card account.

                15. Concurrently, Citibank’s 10/23/16 updated Card Agreement establishes, “This
                    Card Agreement (Agreement) is your contract with us. … Any amendments to
                    this Agreement also are part of this Agreement.” (Page 2.) It continues, “Your
                    Account use is subject to this Agreement. … This Agreement takes effect once
                    you use your Card.” (Page 3.) It specifies, “You must follow the instructions
                    below when making a payment. If you do, we’ll credit the payment to your
                    Account as of the day we receive it. 1. You must pay in U.S. dollars.” (Page 6.)

                16. Under the preceding combined contractual elements and written provisions,
                    there are only two questions before us:

                    16.1. Did I attempt to make (four times on 8/25/18) cash payment in U.S.
                          dollars at two Citibank ATMs without exceeding $3,000 for the month?

                    16.2. Did Citibank refuse (four times on 8/25/18) to honor, accept, and credit
                          said payment?

                17. The answer to each of the above questions is a factually undisputed yes, and thus
                    Citibank breached its written contract with me on 8/25/18. As a matter of
                    both fact and law, once Citibank breached the Card Agreement, it ceased to be
                    valid and thus could not then be breached by me. Without an operative contract,
                    Citibank, which bears the burden of proof here, cannot meet its intermediate
                    quantum of evidence—the clear and convincing standard, which is required by
                    law to contradict me and prevail on a legal claim against me.

                It is incompatible to observe that my account is over limit (since you caused it to be,
                as you had done 35 times before, without incident) while simultaneously barring my
                doing the very thing that would bring it back under (as I had done 35 times before,
                also without incident). It is self-contradicting to prescribe that cash payments be made
                at your ATMs while simultaneously proscribing my doing that very thing. It is
                schizophrenic to disregard these factors on my second credit account while
                simultaneously facilitating their derailing payment on my first credit account.

                Your entire response here has, in fact, been schizophrenic, as well as inconsistent,
                hypocritical, counterproductive, self-defeating, unnecessary, and overall irrational.
                You not only dismiss our 12-plus-year relationship but also damage your own
                less-than-stellar reputation in the process. You intentionally deploy doublespeak while
                indiscriminately gaslighting and disrespecting me when I ask for your help. All of this
                because you, a bank, actually refuse to accept cash payment?—which was tendered in
                U.S. dollars at your own ATMs, all as prescribed by you. It is inconceivable that any
                bank would knowingly do anything to impede customers from willingly and properly
                giving it money. You people are not only obtuse, but your unwillingness/inability to
                see the absurdity of all of this makes you deranged—like a snake eating its own tail.




                                                                                                                   19
m i c h a eCase
            l n . a1:19-cv-00496-NONE-EPG
                   nhar                  r e bDocument
                                               u t ta l & d i s31-1
                                                                pute               Filed 03/06/20 Page 20 ofpa109
                                                                                                               ge 4   of 4




                Ultimately, you highlight your own intellectual, technical, ethical, moral, and legal
                bankruptcy. You seem entirely intent on obfuscating, setting traps for, and punishing
                your customers. You are contemptible, and now, I will never pay you. Send my file to
                collections—I will undermine you. Send it to your attorneys—I will countersue you,
                making full use of discovery and prevailing on the facts and law. Now that you have
                transformed a pithy complaint into a personal crusade, I am compelled to fight you
                loudly, publicly, and incessantly. You bite the hand that feeds you, turning a friend
                into an enemy. In the end, contrary to your mission statement, it would seem that I
                cannot expect you to “do everything possible to create the best outcomes … ,”1
                certainly not for me.

                Looking forward,



                Michael N. Anhar

                cc: Customer Service
                    Citibank NA
                    PO Box 6500
                    Sioux Falls SD 57117-6500




                1
                  Citigroup, Inc., About Citi, Citigroup (2018), https://www.citigroup.com/citi/about/mission-and-
                value-proposition.html.




                                                                                                                             20
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 21 of 109
                                        h 3183 KENDRA COURT                            A (209) 669-3909
MICHAEL N. ANHAR                      TURLOCK, CA 95382-1335               m MICHAEL.ANHAR@GMAIL.COM




                                REBUTTAL & REITERATED DISPUTE
                                    (VIA FIRST-CLASS MAIL)


            October 9, 2018

            Citi Client First
            Citibank NA
            PO Box 6077
            Sioux Falls SD 57117-6077

                   Re: ThankYou Preferred MC: -1276
                       Alleged Bal.: $3,228.73

            This answers your 9/30 dunning letter, which I find incompetent. Preliminarily,
            your letter wrongly references account -2471. (Page 1.) That account has always
            been/is current; I trust you will not hassle me about it again. Now, as for the rest
            of your letter regarding account -1276, I say:

            1. I deny and dispute the above-referenced alleged debt in its entirety.

            2. Further, I incorporate by reference and reiterate here with the same force as
               the original, my 9/28 Rebuttal & Dispute, sent via First-Class Certified Mail to
               Amy True in the Office of the President and also copied to Customer Service
               (USPS tracking # 7018004000011042-6499; -6482; both delivered on 10/2).

            3. The name of your division, “Citi Client First,” is a lie. If you had put me first,
               then you would not have breached your written contract with me by refusing
               (four times on 8/25/18) to honor, accept, and credit my cash payment in
               U.S. dollars at two Citibank ATMs without exceeding $3,000 for the month,
               all exactly as prescribed by you and as I had done for the past ≈12+ years.

            4. Your claim, “We Value You as a Customer with Multiple Citi Accounts,” is a
               filthy lie. (Page 1.) If you valued me, then you would not have taken every
               opportunity to dismiss our relationship of 12+ years and intentionally deploy
               doublespeak while gaslighting, taunting, and disrespecting me when I asked
               for your help with a problem that you created in the first place.

            5. Your claim, “One phone call does it all,” is accurate, but not in the way you
               probably mean. (Page 1.) On 8/25, when I called Customer Service per
               Citibank’s explicit directions (which appeared four times on the screens of
               two of your ATMs), I was so appalled by the mistreatment I received that I
               closed both of my accounts on the spot. So, yes, one call did it all.




michael n. anhar                          r e b u t ta l & d i s p u t e                            pa g e 1 o f 2

                                                                                                                     21
     Case 1:19-cv-00496-NONE-EPGr e bDocument
michael n. anhar
                                                    31-1 Filed 03/06/20 Page 22 of
                                     u t ta l & d i s p u t e
                                                                                   109
                                                                                 pa g e 2           of 2




            6. Your claim, “Together we’ll find a solution,” is a foul lie. (Page 1.) On 8/25,
               when I called Customer Service and spoke to a supervisor named Mohit (a
               garbage person), he explicitly said to me, “You’re not calling to get help;
               you’re calling to complain.” (If you do not believe me, then let me know,
               and I will send to you a copy of the recording that I made of him saying this.)
               Then, when I filed my 8/26 and 9/10 CFPB complaints, instead of solutions,
               I got replies that were fundamentally disingenuous, deficient, and deranged,
               characterized by tone-deafness, inane banalities, and proforma corporate-ese.

            7. Your claim, “[W]e’re here to help,” is a proven lie. (Page 2.) If you were there
               to help, then you would have done it by now. Instead, you have done nothing
               but highlight your own intellectual, technical, ethical, moral, and legal
               bankruptcy. You seem entirely intent on obfuscating, setting traps for, and
               punishing your customers, even when you are the cause of the underlying
               problem to begin with. You are contemptible, and now, I will never pay you.

            Given these grounds, which I will invoke in any future proceeding, you will:
            (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
            (c) Refrain from placing, or rescind as necessary, any related adverse information
            about me with the national consumer reporting agencies. Your failure to comply,
            as well as any future unauthorized contact, will subject you to state and federal
            civil/criminal complaint, investigation, and prosecution, as well as to civil penalty
            and legal action resulting in damages, attorney’s fees, costs, and sanctions.

            Looking forward,




            Michael N. Anhar




                                                                                                           22
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 23 of 109
                                         S 3183 KENDRA COURT                                     A (209) 669-3909
MICHAEL N. ANHAR                       TURLOCK, CA 95382-1335                        m MICHAEL.ANHAR@GMAIL.COM




                            THIRD REBUTTAL & REITERATED DISPUTE
                                           (VIA FIRST-CLASS MAIL)


            October 22, 2018

            Amy True—Office of the President
            Citibank NA
            PO Box 6000
            Sioux Falls SD 57117-6000

                   Re: ThankYou Preferred MC: -1276
                       Alleged Bal.: $3,228.73

            This answers your 10/15 reply, which I find dubious. You are misreading and/or
            misrepresenting my 9/28 letter to you. (Amy, I urge you to leave the evil Citibank.
            If you were not a terrible person before joining them, then they have certainly
            corrupted you! Is this really what you wanted to do with your life?) Given this,
            coupled with the fact that as of 8/25 you stand in breach of our contract, I say:

            1. I deny and dispute the above-referenced alleged debt in its entirety.

            2. I incorporate by reference my 10/11 Second Rebuttal & Reiterated Dispute, sent
               via First-Class Mail to vice president G. Stevens.

            3. I further incorporate by reference my 10/9 Rebuttal & Reiterated Dispute, sent
               via First-Class Mail to your Citi Client First division/department.

            4. I further incorporate by reference my 9/28 Rebuttal & Dispute, sent via
               First-Class Certified Mail to you and copied to Customer Service (USPS
               tracking # 7018004000011042-6499; -6482; both delivered on 10/2).

            5. Your continued lack of apology to me is conspicuous—and craven.

            6. Your claim, “[w]e have received your additional comments that were
               submitted to the Consumer Financial Protection Bureau…” (page 1) is a non
               sequitur twice over: (a) Consumers do not submit comments but complaints
               to the CFPB. (b) I submitted no additional complaints beyond the first two.

            7. Your claim, “we respectfully decline to apply credit to your account for the
               balance or to forgive the debt,” (page 1) is myopic in light of my 9/28 letter.
               If it clarifies, you may disregard the resolution I requested in my CFPB
               complaints, as we are now quite passed that point given your failure to bring
               any resolution whatsoever. The remainder of the complaints stands.




michael n. anhar               t h i r d r e b u t ta l & r e i t e r at e d d i s p u t e             pa g e 1 o f 2

                                                                                                                        23
     Case 1:19-cv-00496-NONE-EPG
michael n. anhar
                                             Document 31-1 Filed 03/06/20 Page 24 of
                          t h i r d r e b u t ta l & r e i t e r at e d d i s p u t e
                                                                                        109
                                                                                      pa g e 2       of 2




             8. Your claim, “[o]ur records do not reflect that we have received notification of
                any transactions that are disputed,” (page 1) is disingenuous. My dispute,
                which was indeed registered with you expressly and timely, is not predicated
                on a transaction, per se, but on your confessed intentional contractual breach
                on 8/25. So, I again preserve for the record that the entire balance is no
                longer valid or due and owing and thus is disputed on that basis.

             9. Your claim, “you were unable to remit cash payments via the ATM because
                of the amount that your account balance had exceeded your credit limit,” is a
                red herring twice over: (a) I already overwhelmingly discredited and disposed
                of this claim in my 9/28 letter; (b) Your claim would only make sense if I had
                attempted to make purchase or get cash (thus increasing the balance) rather
                than what I actually did—attempted to make payment (thus decreasing the
                balance). Basic arithmetic!

             10. Your claims, “[b]ecause you disagree with this resolution … ,” and “we
                 consider this matter resolved … ,” (page 2) are delusional. By definition,
                 an ongoing disagreement does not make a resolution. Besides, by yielding,
                 you substantiate my position: The account is no longer valid or due and owing
                 because, per your confession, you breached our contract on 8/25 when you
                 refused (four times) to honor, accept, and credit my proper cash payment.

             11. Your simultaneous claims, “[we] will not respond to additional inquiries
                 related to this issue,” and “[s]hould you wish to have the ‘disputed by the
                 consumer’ note removed from your credit profile, it will be necessary for you to
                 contact us at the address listed above,” (page 2) are mutually exclusive. Your
                 responses are so irrational and unprincipled that you do not seem to be able to
                 keep track of them even within a single letter. (For the record, I do not want
                 the “disputed by the consumer” note removed. My point is that your rush to
                 silence me so that you can keep avoiding thinking sincerely or substantively
                 about this matter has led you to make uncritical and incoherent statements,
                 even from one sentence to the next. Is this who you are? Is it $worth$ it?)

             Given these grounds, which I will invoke in any future proceeding, you will:
             (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
             (c) Refrain from placing, or rescind as necessary, any related adverse information
             about me with the national consumer reporting agencies (do not remove the
             “disputed by the consumer” note that you added). Your failure to comply, as well
             as any future unauthorized contact, will subject you to state and federal
             civil/criminal complaint, investigation, and prosecution, as well as to civil penalty
             and legal action resulting in damages, attorney’s fees, costs, and sanctions. This is
             an attempt to mitigate. I reserve all of my rights.

             Looking forward,




             Michael N. Anhar




                                                                                                            24
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 25 of 109
                                         S 3183 KENDRA COURT                          A (209) 669-3909
MICHAEL N. ANHAR                       TURLOCK, CA 95382-1335             m MICHAEL.ANHAR@GMAIL.COM




                                           BILLING DISPUTE
                                          (VIA FIRST-CLASS MAIL)


            October 24, 2018

            Customer Service
            Citibank NA
            PO Box 6500
            Sioux Falls SD 57117-6500

                   Re: ThankYou Preferred MC: -1276
                       Alleged Bal.: $3,289.18 (10/’18 Stmnt.)

            Given that, as of 8/25, you stand in breach of our contract, I say:

            1. I deny and dispute the above-referenced alleged debt in its entirety.

            2. The alleged balance is wrong; it should be $0.

            3. I incorporate by reference my (a) 10/22 Third Rebuttal & Reiterated Dispute,
               sent to Amy True in the Office of the President; (b) 10/11 Second Rebuttal &
               Reiterated Dispute, sent to vice president G. Stevens; (c) 10/9 Rebuttal &
               Reiterated Dispute, sent to your Citi Client First division/department; and
               (d) 9/28 Rebuttal & Dispute, sent via First-Class Certified Mail to Amy True
               in the Office of the President and copied to Customer Service (USPS
               tracking # 7018004000011042-6499; -6482; both delivered on 10/2).

            Given these grounds, which I will invoke in any future proceeding, you will:
            (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
            (c) Refrain from placing, or rescind as necessary, any related adverse information
            about me with the national consumer reporting agencies (do not remove any
            “disputed by the consumer” notation). Your failure to comply, as well as any
            future unauthorized contact, will subject you to state and federal civil/criminal
            complaint, investigation, and prosecution, as well as to civil penalty and legal
            action resulting in damages, attorney’s fees, costs, and sanctions. This is an
            attempt to mitigate. I reserve all of my rights.

            Looking forward,




            Michael N. Anhar




michael n. anhar                             billing dispute                                     pa g e 1 o f 1

                                                                                                                  25
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 26 of 109
                                          h 3183 KENDRA COURT                                    A (209) 669-3909
MICHAEL N. ANHAR                        TURLOCK, CA 95382-1335                       m MICHAEL.ANHAR@GMAIL.COM




                           FOURTH REBUTTAL & REITERATED DISPUTE
                                            (VIA FIRST-CLASS MAIL)


            October 31, 2018

            G Stevens
            Citibank NA
            PO Box 6077
            Sioux Falls SD 57117-6077

                   Re: ThankYou Preferred Mastercard: -1276

            This rebuts your 10/24 dunning letter. Given that, as of 8/25, you stand in breach
            of our contract, I say:

            1. I deny and dispute any alleged debt on the account.

            2. The account balance should be $0.

            3. I incorporate by reference my (a) 10/24 Billing Dispute to Customer Service;
               (b) 10/22 Third Rebuttal & Reiterated Dispute to Amy True in the president’s
               office; (c) 10/11 Second Rebuttal & Reiterated Dispute to you; (d) 10/9 Rebuttal
               & Reiterated Dispute to Citi Client First; and (e) 9/28 Rebuttal & Dispute to
               Amy True in the president’s office, copied to Customer Service (USPS
               tracking # 7018004000011042-6499; -6482; both delivered on 10/2).

            Given all of the above, which I will invoke in any future proceeding, you will:
            (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
            (c) Refrain from placing, or rescind as necessary, any related adverse information
            about me with the national consumer reporting agencies (do not remove any
            “disputed by the consumer” notation). Your failure to comply, as well as any
            future unauthorized contact, will subject you to state and federal civil/criminal
            complaint, investigation, and prosecution, as well as to civil penalty and legal
            action resulting in damages, attorney’s fees, costs, and sanctions. This is an
            attempt to mitigate. I reserve all of my rights.

            Looking forward,




            Michael N. Anhar




michael n. anhar               f o u rt h r e b u t ta l & r e i t e r at e d d i s p u t e            pa g e 1 o f 1

                                                                                                                        26
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 27 of 109
                                     S 3183 KENDRA COURT                           A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335              m MICHAEL.ANHAR@GMAIL.COM




                                        BILLING DISPUTE
                                      (VIA FIRST-CLASS MAIL)


         November 24, 2018

         Customer Service
         Citibank NA
         PO Box 6500
         Sioux Falls SD 57117-6500

             Re: ThankYou Pref. MC: -1276 | Alleged Bal.: $3,352.90 (11/’18 Stmnt.)

         Given that, as of 8/25, you stand in breach of our contract, I say:

         1. I deny and dispute the above-referenced alleged debt in its entirety.

         2. The alleged balance is wrong; it should be $0.

         3. I incorporate by reference my (a) 10/24 Billing Dispute, sent to you; (b) 10/22
            Third Rebuttal & Reiterated Dispute, sent to Amy True in the president’s
            office; (c) 10/11 Second Rebuttal & Reiterated Dispute, sent to V.P. G. Stevens;
            (d) 10/9 Rebuttal & Reiterated Dispute, sent to Citi Client First; and
            (e) 9/28 Rebuttal & Dispute, sent to Amy True and copied to you (USPS #
            7018004000011042-6499; -6482; both delivered on 10/2).

         Given these grounds, which I will invoke in any future proceeding, you will:
         (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
         (c) Refrain from placing, or rescind as necessary, any related adverse information
         about me with the national consumer reporting agencies (do not remove any
         “disputed by the consumer” notation). Your failure to comply, as well as any
         future unauthorized contact, will subject you to state and federal civil/criminal
         complaint, investigation, and prosecution, as well as to civil penalty and legal
         action resulting in damages, attorney’s fees, costs, and sanctions. This is an
         attempt to mitigate. I reserve all of my rights.

         Looking forward,




         Michael N. Anhar




                                                                                                      27
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 28 of 109
                                     h 3183 KENDRA COURT                            A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335               m MICHAEL.ANHAR@GMAIL.COM




                              REITERATED BILLING DISPUTE &
                              REBUTTAL TO YOUR 12/10 REPLY
                                       (VIA FIRST-CLASS MAIL)


         December 18, 2018

         Customer Service
         Citibank NA
         PO Box 6500
         Sioux Falls SD 57117-6500

             Re: ThankYou Pref. MC: -1276 | Alleged Bal.: $3,352.90 (11/’18 Stmnt.)

         1. As of 8/25, you stand in breach of our contract.

         2. Thus, I deny and dispute the above-referenced alleged debt in its entirety.

         3. Thus, the alleged balance is wrong—it should be $0.

         5. Further, your 12/10 reply to my 11/24 Billing Dispute entirely fails to address
            the substance of that dispute. Thus, I can and do reasonably conclude that
            you also don’t refute my 11/24 Billing Dispute.

         6. Finally, your 12/10 reply employs a red herring and strawman in that it
            completely avoids the contractual issue I do raise and instead advances a
            calculation issue I never raise. Besides being logical fallacies, red herrings and
            strawmen are inherently and fundamentally deceptive and unintellectual;
            when memorialized in writing, as in your reply, they are ethically bankrupt
            and manifestly contemptible on those grounds.

         7. I incorporate by reference my (a) 11/24 Billing Dispute, sent to you;
            (b) 10/24 Billing Dispute, sent to you; (c) 10/22 Third Rebuttal & Reiterated
            Dispute, sent to Amy True in the president’s office; (d) 10/11 Second Rebuttal
            & Reiterated Dispute, sent to V.P. G. Stevens; (e) 10/9 Rebuttal & Reiterated
            Dispute, sent to Citi Client First; and (f ) 9/28 Rebuttal & Dispute, sent to
            Amy True and copied to you.




                                                                                                       28
     Case 1:19-cv-00496-NONE-EPGd i sDocument
michael n. anhar
                                                     31-1 Filed 03/06/20 Page 29 of
                                     p u t e & r e b u t ta l
                                                                                    109
                                                                                  pa g e 2       of 2




             8. Given these grounds, which I will invoke in any future proceeding, you will:
                (a) Remit this matter immediately; (b) Mark/close your files accordingly; and
                (c) Refrain from placing, or rescind as necessary, any related adverse
                information about me with the national consumer reporting agencies (do not
                remove any “disputed by the consumer” notation). Your failure to comply, as
                well as any future unauthorized contact, will subject you to state and federal
                civil/criminal complaint, investigation, and prosecution, as well as to civil
                penalty and legal action resulting in damages, attorney’s fees, costs, and
                sanctions. This is an attempt to mitigate. I reserve all of my rights.

             Looking forward,




             Michael N. Anhar




                                                                                                        29
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 30 of 109
                                      h 3183 KENDRA COURT                            A (209) 669-3909
MICHAEL N. ANHAR                    TURLOCK, CA 95382-1335               m MICHAEL.ANHAR@GMAIL.COM




                                         BILLING DISPUTE
                                       (VIA FIRST-CLASS MAIL)


         December 26, 2018

         Customer Service
         Citibank NA
         PO Box 6500
         Sioux Falls SD 57117-6500

             Re: ThankYou Pref. MC: -1276 | Alleged Bal.: $3,418.13 (12/’18 Stmt)

         1. Since 8/25/18, you stand in confessed intentional breach of our contract.

         2. Thus, I deny and dispute the above-referenced alleged debt in its entirety.

         3. Thus, the alleged balance is wrong—it should be $0.

         4. Thus, that you keep billing on this account explicitly known to be disputed now
            for 123 days (and counting) shows clearly and convincingly that you are
            willfully, arbitrarily, fraudulently, and thus illegally inflating it, likely to make
            it more lucrative for placement with a collection agency/law firm. You do this
            with indifference to the legal injury it causes me. Thus, I will file a new CFPB
            complaint on this basis, which will further preserve for the record your fraud.

         5. I incorporate by reference my (a) 12/18 Reiterated Billing Dispute & Rebuttal to
            Your 12/10 Reply, sent to you; (b) 11/24 Billing Dispute, sent to you;
            (c) 10/24 Billing Dispute, sent to you; (d) 10/22 Third Rebuttal & Reiterated
            Dispute, sent to Amy True in the president’s office; (e) 10/11 Second Rebuttal
            & Reiterated Dispute, sent to V.P. G. Stevens; (f ) 10/9 Rebuttal & Reiterated
            Dispute, sent to Citi Client First; and (g) 9/28 Rebuttal & Dispute, sent to
            Amy True and copied to you.

         6. Given these grounds, which I will invoke in any future proceeding, you will:
            (a) remit this matter immediately; (b) mark/close your files accordingly; and
            (c) refrain from placing, or rescind as necessary, any related adverse
            information about me with the national consumer reporting agencies (do not
            remove any “disputed by the consumer” notation). Your failure to comply, as
            well as any unauthorized contact, will subject you to state and federal
            civil/criminal complaint, investigation, and prosecution, as well as to civil
            penalty and legal action resulting in damages, attorney’s fees, costs, and
            sanctions. This is an attempt to mitigate. I reserve all my rights.




                                                                                                        30
     Case 1:19-cv-00496-NONE-EPG bDocument
michael n. anhar
                                             31-1 Filed 03/06/20 Page 31 of
                                  illing dispute
                                                                            109
                                                                          pa g e 2   of 2




            Looking forward,




            Michael N. Anhar




                                                                                            31
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 32 of 109
                                     h 3183 KENDRA COURT                           A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335              m MICHAEL.ANHAR@GMAIL.COM




                         REFUTATION OF YOUR 12/26/18 LETTER
                              & DENIAL OF ALLEGED DEBT
                                      (VIA FIRST-CLASS MAIL)


         January 7, 2019

         Greg Stevens
         Citibank NA
         PO Box 6077
         Sioux Falls SD 57117-6077

         Re: ThankYou Pref. MC: -1276

         Your letter opens, “Your account is seriously past due [sic] and we have not been
         able to contact you for some time.” Besides being a run-on, this is a lie. Let’s deal
         with the second clause first: We’ve been in ongoing contact for the past 12+ years,
         during which you’ve always had my contact details at your fingertips. Further, in
         the past 4+ months alone, even excluding billing statements and collections calls,
         I count at least 25 written and telephonic contact points between us, the proof of
         which has also always been at your fingertips. Claiming otherwise is mendacious.

         Now, we go to your first clause: Under the combined contractual elements and
         written provisions of your 2018 Update re cash payments and our 2016 updated
         Card Agreement, on 8/25/18 (@ ≈8:15 p.m.), you intentionally prima facie
         breached our written contract by refusing—four times—to honor, accept, and
         credit my cash payment in U.S. dollars at two Citibank ATMs without exceeding
         $3,000 for the month, all exactly as prescribed by you and as I had done for the
         past 12+ years. Since then, you’ve repeatedly and explicitly confessed to this.
         Your continued billing on an account you explicitly know is closed, denied, and
         no longer due and owing or under contract—due to your confessed intentional
         prima facie contractual breach—constitutes fraud under the FCBA and TILA.

         Your compound lie reveals your attempt to gaslight me by innuendo and to
         misrepresent me with a strawman. All of this amounts to an ad-hominem attack.
         This is inherently and fundamentally deceptive and unintellectual and thus
         ethically bankrupt and manifestly contemptible on those grounds.

         Good day,




         Michael N. Anhar




                                                                                                      32
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 33 of 109
                                     h 3183 KENDRA COURT                          A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335             m MICHAEL.ANHAR@GMAIL.COM




                     REFUTATION OF YOUR 1/8/19 CFPB RESPONSE
                      –&– DENIAL OF ALLEGED DEBT DUE TO YOUR
                        INTENTIONAL CONTRACTUAL BREACH
                                      (VIA FIRST-CLASS MAIL)


         January 9, 2019

         Skye Roxton—President’s Office                Re: ThankYou Pref. MC: -1276
         Citibank NA                                       (CFPB #: 181227-3720505)
         PO Box 6000
         Sioux Falls SD 57117-6000                     cc: Customer Service; Greg Stevens

         Your response includes two particularly telling phrases: You say, “As stated in the
         Card Agreement [sic], when the minimum payment due is not received by the due
         date … ,”—but you don’t acknowledge your duties under that written agreement.
         You say, “Although we can appreciate the circumstances that prevented you from
         remitting timely payments … ,”—but you don’t admit the circumstance was you.
         So, I’ll help you on both fronts by correcting your “selective” interpretations.

         Under the combined contractual elements and written provisions of your
         2018 Update re cash payments and our 2016 updated Card Agreement, on 8/25/18
         (@ ≈8:15 p.m.), you intentionally prima facie breached our written contract by
         refusing—four times—to honor, accept, and credit my cash payment in U.S.
         dollars at two Citibank ATMs without exceeding $3,000 for the month, all exactly
         as prescribed by you and as I had done for the past 12+ years. Since then, you’ve
         repeatedly and explicitly confessed to this—to your intentional contractual breach.

         Namely, you’ve admitted suspending this (but not my second) account from
         making purchases and from making payments in cash at your ATMs because
         you caused my account to go over limit by $24.93 (as you’d done 35 other times,
         without issue—four of which were by more than $24.93) when you applied that
         month’s interest fee. So, the over-limit amount was due to your interest charge,
         and you prevented my doing the very thing, as prescribed by you, that would have
         brought the account back under the limit you exceeded in the first place. By
         refusing to honor, accept, and credit my proper payment, you failed to perform
         your duties as required and agreed, thus intentionally breaching our contract.

         This is why, also on 8/25/18 (@ ≈9:45 p.m.), I closed this account, as well as my
         second one (but because you didn’t breach on that one, I still pay it down). This is
         also why, on and since 8/25/18, I repeatedly and explicitly denied, have denied,
         and continue to deny, the alleged debt in its entirety. And it’s also why I deny the
         alleged past-due and over-limit fees, as they have been generated and charged
         exclusively by you since your intentional contractual breach on 8/25/18.




                                                                                                     33
     Case 1:19-cv-00496-NONE-EPG
michael n. anhar
                                     Document 31-1 Filed 03/06/20 Page 34 of
                               r e f u tat i o n & d e n i a l
                                                                             109
                                                                           pa g e 2             of 2




            Your continued billing on an account you explicitly know is closed, denied, and
            no longer due and owing or under contract—due to your confessed intentional
            prima facie contractual breach—constitutes fraud under the FCBA and TILA.

            You keep acting in bad faith by endlessly trying to misrepresent the facts with
            selective strawmen, manipulate the record with red herrings, dodge the central
            issue with circular reasoning, gaslight me with intentional innuendo, and pervert
            the process with pathological mendacity. This is inherently and fundamentally
            deceptive and unintellectual and thus ethically bankrupt and manifestly
            contemptible on those grounds. It’s craven; it’s corrupt; it’s criminal; and it’s
            quintessentially corporate. I won’t let you get away with it—that’s a promise,
            and you can “take-it-to-the-bank!”

            Finally, let me be emphatically clear about something: I’m not asking you for
            “credits” or “forgiveness,” so stop pretending that I am. I don’t need your
            credits or forgiveness—you need mine! I’M SAYING BECAUSE YOU
            INTENTIONALLY BREACHED OUR CONTRACT, I DON’T
            HAVE TO—AND THUS NEVER WILL—PAY YOU! GET IT?!

            Good day,




            Michael N. Anhar




                                                                                                       34
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 35 of 109
                                     h 3183 KENDRA COURT                          A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335             m MICHAEL.ANHAR@GMAIL.COM




                REJECTION OF YOUR 1/4/19 “SETTLEMENT OFFER”
             –&– DENIAL OF THE ALLEGED DEBT BECAUSE IT’S INVALID
               DUE TO YOUR INTENTIONAL CONTRACTUAL BREACH
                                      (VIA FIRST-CLASS MAIL)


         January 12, 2019

         Greg Stevens                                       Re: ThankYou Pref. MC: -1276
         Citibank NA
         PO Box 6077
         Sioux Falls SD 57117-6077

         I’ve reviewed your “settlement offer.” When I finally stopped laughing out loud,
         I thought I’d once again try to help you with your reading comprehension.
         Now, do pay attention this time…Are you paying attention? Here we go:

         Under the combined contractual elements and written provisions of your
         2018 Update re cash payments and our 2016 updated Card Agreement, on 8/25/18
         (@ ≈ 8:15 p.m.), you intentionally prima facie breached our written contract by
         refusing—four times—to honor, accept, and credit my cash payment in U.S.
         dollars at two Citibank ATMs without exceeding $3,000 for the month, all exactly
         as prescribed by you and as I had done for the past 12+ years. Since then, you’ve
         repeatedly and explicitly confessed to this—to your intentional contractual breach.

         Namely, you’ve admitted suspending this (but not my second) account from
         making purchases and from making payments in cash at your ATMs because
         you caused my account to go over limit by $24.93 (as you’d done 35 other times,
         without issue) when you applied that month’s interest. So, the over-limit amount
         (higher four other times prior, without issue) was due to your interest charge, and
         you prevented my doing the very thing, as prescribed by you, that would have
         brought the account back under the limit you exceeded in the first place. By
         refusing to honor, accept, and credit my proper payment, you failed to perform
         your contractual duties, thus intentionally breaching our agreement.

         This is why, also on 8/25/18 (@ ≈ 9:45 p.m.), I closed this account, as well as my
         second one (but because you didn’t breach on that one, I still pay it down). This is
         also why, on and since 8/25/18, I repeatedly and explicitly denied, have denied,
         and continue to deny, the alleged debt in its entirety. And it’s also why I deny the
         alleged past-due and over-limit fees, as they have been generated and charged
         exclusively by you since your intentional contractual breach on 8/25/18.

         Your continued billing on an account you explicitly know is closed, denied, and
         no longer due and owing or under contract—due to your confessed intentional
         prima facie contractual breach—constitutes fraud under the FCBA and TILA.




                                                                                                     35
     Case 1:19-cv-00496-NONE-EPGr e jDocument
michael n. anhar
                                               31-1 Filed 03/06/20 Page 36 of
                                     ection & denial
                                                                              109
                                                                            pa g e 2                of 2




            Finally, let me be emphatically clear: I’m not saying I want credits, forgiveness, or
            a settlement, so stop pretending I am by persisting. I don’t need your reprieve—
            you need mine! I’M SAYING BECAUSE YOU INTENTIONALLY
            BREACHED OUR CONTRACT, I DON’T HAVE TO—
            AND THUS NEVER WILL—PAY YOU! CAPISCI?

            Good day,




            Michael N. Anhar




                                                                                                           36
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 37 of 109
                                     h 3183 KENDRA COURT                          A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335             m MICHAEL.ANHAR@GMAIL.COM




                 REJECTION OF YOUR 1/5/19 “DETERMINATION”
             –&– DENIAL OF THE ALLEGED DEBT BECAUSE IT’S INVALID
               DUE TO YOUR INTENTIONAL CONTRACTUAL BREACH
                                      (VIA FIRST-CLASS MAIL)


         January 12, 2019

         Customer Service                                   Re: ThankYou Pref. MC: -1276
         Citibank NA                                                       (12/’18 Stmt)
         PO Box 6500
         Sioux Falls SD 57117-6500

         I’ve reviewed your “determination.” When I finally stopped rolling my eyes,
         I thought I’d once again try to help you with your reading comprehension.
         Now, do pay attention this time…Are you paying attention? Here we go:

         Under the combined contractual elements and written provisions of your
         2018 Update re cash payments and our 2016 updated Card Agreement, on 8/25/18
         (@ ≈ 8:15 p.m.), you intentionally prima facie breached our written contract by
         refusing—four times—to honor, accept, and credit my cash payment in U.S.
         dollars at two Citibank ATMs without exceeding $3,000 for the month, all exactly
         as prescribed by you and as I had done for the past 12+ years. Since then, you’ve
         repeatedly and explicitly confessed to this—to your intentional contractual breach.

         Namely, you’ve admitted suspending this (but not my second) account from
         making purchases and from making payments in cash at your ATMs because
         you caused my account to go over limit by $24.93 (as you’d done 35 other times,
         without issue) when you applied that month’s interest. So, the over-limit amount
         (higher four other times prior, without issue) was due to your interest charge, and
         you prevented my doing the very thing, as prescribed by you, that would have
         brought the account back under the limit you exceeded in the first place. By
         refusing to honor, accept, and credit my proper payment, you failed to perform
         your contractual duties, thus intentionally breaching our agreement.

         This is why, also on 8/25/18 (@ ≈ 9:45 p.m.), I closed this account, as well as my
         second one (but because you didn’t breach on that one, I still pay it down). This is
         also why, on and since 8/25/18, I repeatedly and explicitly denied, have denied,
         and continue to deny, the alleged debt in its entirety. And it’s also why I deny the
         alleged past-due and over-limit fees, as they have been generated and charged
         exclusively by you since your intentional contractual breach on 8/25/18.

         Your continued billing on an account you explicitly know is closed, denied, and
         no longer due and owing or under contract—due to your confessed intentional
         prima facie contractual breach—constitutes fraud under the FCBA and TILA.




                                                                                                     37
     Case 1:19-cv-00496-NONE-EPGr e jDocument
michael n. anhar
                                               31-1 Filed 03/06/20 Page 38 of
                                     ection & denial
                                                                              109
                                                                            pa g e 2                of 2




            Finally, let me be emphatically clear: I’m not saying I want credits, forgiveness, or
            a settlement, so stop pretending I am by persisting. I don’t need your reprieve—
            you need mine! I’M SAYING BECAUSE YOU INTENTIONALLY
            BREACHED OUR CONTRACT, I DON’T HAVE TO—
            AND THUS NEVER WILL—PAY YOU! CAPISCI?

            Good day,




            Michael N. Anhar




                                                                                                           38
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 39 of 109
                                     h 3183 KENDRA COURT                          A (209) 669-3909
MICHAEL N. ANHAR                   TURLOCK, CA 95382-1335             m MICHAEL.ANHAR@GMAIL.COM




                REJECTION OF YOUR 1/7/19 CALCULATIONS –&–
           DENIAL OF THE ENTIRE ALLEGED DEBT BECAUSE IT’S INVALID
              DUE TO YOUR INTENTIONAL CONTRACTUAL BREACH
                                      (VIA FIRST-CLASS MAIL)


         January 14, 2019

         Customer Service                                   Re: ThankYou Pref. MC: -1276
         Citibank NA
         PO Box 6500
         Sioux Falls SD 57117-6500

         I’ve reviewed your calculations letter. When I finally stopped laughing out loud,
         I thought I’d once again try to help you with your reading comprehension.
         Now, do pay attention this time…Are you paying attention? Here we go:

         Under the combined contractual elements and written provisions of your
         2018 Update re cash payments and our 2016 updated Card Agreement, on 8/25/18
         (@ ≈ 8:15 p.m.), you intentionally prima facie breached our written contract by
         refusing—four times—to honor, accept, and credit my cash payment in U.S.
         dollars at two Citibank ATMs without exceeding $3,000 for the month, all exactly
         as prescribed by you and as I had done for the past 12+ years. Since then, you’ve
         repeatedly and explicitly confessed to this—to your intentional contractual breach.

         Namely, you’ve admitted suspending this (but not my second) account from
         making purchases and from making payments in cash at your ATMs because
         you caused my account to go over limit by $24.93 (as you’d done 35 other times,
         without issue) when you applied that month’s interest. So, the over-limit amount
         (higher four other times prior, without issue) was due to your interest charge, and
         you prevented my doing the very thing, as prescribed by you, that would have
         brought the account back under the limit you exceeded in the first place. By
         refusing to honor, accept, and credit my proper payment, you failed to perform
         your contractual duties, thus intentionally breaching our agreement.

         This is why, also on 8/25/18 (@ ≈ 9:45 p.m.), I closed this account, as well as my
         second one (but because you didn’t breach on that one, I still pay it down). This is
         also why, on and since 8/25/18, I repeatedly and explicitly denied, have denied,
         and continue to deny, the alleged debt in its entirety. And it’s also why I deny the
         alleged past-due and over-limit fees, as they have been generated and charged
         exclusively by you since your intentional contractual breach on 8/25/18.

         Your continued billing on an account you explicitly know is closed, denied, and
         no longer due and owing or under contract—due to your confessed intentional
         prima facie contractual breach—constitutes fraud under the FCBA and TILA.




                                                                                                     39
     Case 1:19-cv-00496-NONE-EPGr e jDocument
michael n. anhar
                                               31-1 Filed 03/06/20 Page 40 of
                                     ection & denial
                                                                              109
                                                                            pa g e 2                of 2




            Finally, let me be emphatically clear: I’m not saying I want credits, forgiveness, or
            a settlement, so stop pretending I am by persisting. I don’t need your reprieve—
            you need mine! I’M SAYING BECAUSE YOU INTENTIONALLY
            BREACHED OUR CONTRACT, I DON’T HAVE TO—
            AND THUS NEVER WILL—PAY YOU! CAPISCI?

            Good day,




            Michael N. Anhar




                                                                                                           40
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 41 of 109
                                       h 3183 KENDRA COURT                             A (209) 669-3909
MICHAEL N. ANHAR                     TURLOCK, CA 95382-1335                m MICHAEL.ANHAR@GMAIL.COM




        REJECTION OF YOUR FRAUDULENT FEBRUARY [’19] STATEMENT
       -&- DENIAL OF THE ENTIRE ALLEGED DEBT BECAUSE IT’S INVALID
             DUE TO YOUR INTENTIONAL CONTRACTUAL BREACH
                                         (VIA FIRST-CLASS MAIL)



      February 26, 2019

      Customer Service                                                   ThankYou Preferred MC:
      Citibank NA                                                                         -1276
      PO Box 6500
      Sioux Falls SD 57117-6500

      Under the combined contractual elements and written provisions of your revised
      cash-payment policy as established in your 5/8/18 Update and confirmed in your
      Jun. & Jul. ’18 statements, read concurrently with your 11/23/16 Card Agreement,
      on 8/25/18 (@ ≈ 8:15 p.m.), you intentionally prima facie breached our contract
      by refusing—four times—to accept and credit my conforming payment of cash in
      USD at two Citibank ATMs without exceeding $3,000 for the month, all exactly
      as prescribed by you and as I’d done for the past 12+ years. Since 8/25/18, you’ve
      repeatedly and explicitly confessed to this—to your intentional contractual breach.

      You’ve admitted—after the fact—to suspending this but not my similarly-situated
      second account from making purchases, getting advances, and accepting payments
      in cash at your ATMs, as prescribed by you. You’ve admitted you did this because
      when you applied August 2018’s interest, you caused my account to go over limit
      by $24.93, though you’d done that 35 other times without issue. So, this over-limit
      amount that you caused (which had been higher four other times without issue)
      was due to your own charge, and because of it, you refused my proper payment,
      which, of course, would’ve brought the account back under the limit you exceeded
      in the first place. By refusing to accept and credit my conforming payment, you
      failed to perform as agreed, thereby intentionally breaching our contract.

      This is why, also on 8/25/18 (@ ≈ 9:45 p.m.), I closed both of my Citibank credit
      accountsA. It’s also why, on and since 8/25/18, I repeatedly and explicitly denied,
      have denied, and continue to deny, the alleged debt in its entirety, including the
      alleged past-due and over-limit amounts, as well as the alleged finance charges
      generated exclusively by you since your intentional contractual breach on 8/25/18.

      A
        You’re misreporting to the national consumer reporting agencies account # -1276’s closure date
      as 8/23/18 and account # -2471’s closure date as 8/27/18; both were closed on 8/25/18.


                                                                                                          41
      Case 1:19-cv-00496-NONE-EPG
mic h a e l n . anh ar
                                     Document 31-1 Filed 03/06/20 Page 42 page
                                r ej e cti o n & d e n i al
                                                                          of 1092 of 2




            Ultimately, because you intentionally and unapologetically breached our contract,
            I’m not required to—and thus never will—pay you! Your continued billing on an
            account you explicitly know is closed, denied, and no longer due and owing or
            under contract (due to your confessed intentional prima facie contractual breach)
            minimally constitutes fraud under the FCBA/TILA. This exposes you to civil
            liability under 15 U.S.C. § 1640, administrative liability under § 1607, and
            criminal liability under § 1611. In a civil action, it’ll also constitute your bad faith,
            unclean hands, and failure to mitigate. If brought as a class action, you’d be liable
            for at least $1,000,000, and that’s excluding fees and costs.

            For six months (and counting), you’ve refused to take any corrective action,
            treated me with contempt, and persistently, willfully, and knowingly violated
            numerous criminal and civil federal statutes. In the end, it’ll be you who pays.

            Good day,




            michael n. anhar




                                                                                                        42
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 43 of 109
                                   h 3183 KENDRA COURT                       A (209) 669-3909
MICHAEL N. ANHAR                 TURLOCK, CA 95382-1335          m MICHAEL.ANHAR@GMAIL.COM




               REJECTION OF YOUR CRYPTIC CONFIRMATION
       -&- DENIAL OF THE ENTIRE ALLEGED DEBT BECAUSE IT’S INVALID
             DUE TO YOUR INTENTIONAL CONTRACTUAL BREACH
                                    (VIA FIRST-CLASS MAIL)



      March 14, 2019

      Citibank NA                                              ThankYou Preferred MC:
      PO Box 6077                                                               -1276
      Sioux Falls SD 57117-6077

      Your willful, knowing, and persistent false billing on, dunning of, and third-party
      reporting about a closed account, cancelled debt, and voided contract—due to
      your intentional prima facie contractual breach—constitutes fraud and oppression.
      It is noted for the record.

      Good day,




      michael n. anhar




                                                                                                43
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 44 of 109
                                   h 3183 KENDRA COURT                        A (209) 669-3909
MICHAEL N. ANHAR                 TURLOCK, CA 95382-1335           m MICHAEL.ANHAR@GMAIL.COM




                              BILLING DISPUTE:
                   ADDENDUM TO MY 1/25/19 BILLING DISPUTE
                      OF YOUR 2019 JANUARY STATEMENT
                                    (VIA FIRST-CLASS MAIL)



      March 16, 2019

      Customer Service                                          ThankYou Preferred MC:
      Citibank NA                                                                -1276
      PO Box 6500
      Sioux Falls SD 57117-6500

      Your 2019 January Statement, which is for billing period 12/25/18–01/22/19,
      includes a line-item credit for $35. (Page 2.) Besides being random and arbitrary,
      this credit is backdated 12/24/18, which is one day before the billing period began.
      I suspect you did this to give the specious appearance that you’d complied with
      FCBA’s two-billing-cycles time limit for responding to my 10/24/18 billing
      dispute notice.

      All you managed to do is compound your underlying non-compliance with prima
      facie fraud and add to your already knowing, willful, and persistent pattern of
      criminal conduct. It’s noted for the record.

      Good day,




      michael n. anhar




                                                                                                 44
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 45 of 109
                                    h 3183 KENDRA COURT                        A (209) 669-3909
MICHAEL N. ANHAR                  TURLOCK, CA 95382-1335           m MICHAEL.ANHAR@GMAIL.COM




                                           DISPUTE
                                     (VIA FIRST-CLASS MAIL)



      March 23, 2019

      Customer Service                                           ThankYou Preferred MC:
      Citibank NA                                                                 -1276
      PO Box 6500
      Sioux Falls SD 57117-6500                                    Alleged Bal.: $3,540.65

      I reject your fraudulent 2019 March Statement.

      I deny the above-referenced alleged debt in its entirety because it’s invalid due to
      your 8/25/18 intentional contractual breach. I’ve addressed this ad nauseum in
      my communiqués to you over the past nearly seven months. I incorporate by
      reference all of those communiqués.

      I object to your willful, knowing, and persistent wrongful billing on, dunning of,
      and third-party reporting of this now-closed account, invalid debt, void contract,
      and terminated relationship.

      Good day,




      michael n. anhar




                                                                                                  45
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 46 of 109
                                  h 3183 KENDRA COURT                       A (209) 669-3909
MICHAEL N. ANHAR                 TURLOCK CA 95382-1335          m MICHAEL.ANHAR@GMAIL.COM




                    REFUTATION OF YOUR 04/29/19 LETTER
                                    VIA FIRST-CLASS MAIL

      May 8, 2019

      Citibank NA                                          ThankYou Pref. MC: -1276
      PO Box 790040                                           Alleged Bal.: $3,540.65
      St Louis MO 63179-9819

      Recovery
      Citi
      4600 Houston Rd
      Florence KY 41042-4820

      This follows your 04/29/19 letter, which was delivered on 05/06/19 via UPS
      (# 1Z50E5570300118487). Though the return address on your letter is the
      above MO address, the shipper’s address on the UPS envelope insert is the
      above KY address. You provide no explanation for the discrepancy.

      Your letter’s thesis statement seems to be this: “We have received your inquiry
      requesting information regarding the debt you have with Citi … .” I take it from
      this statement that you intended yours to be a debt validation letter. If so, then
      it’s unsolicited, misguided, and misplaced. It’s also poorly/illegally drafted—
      e.g., you list three names for the creditor instead of just one.

      You reference my “inquiry” but don’t say which inquiry or of what date. If you
      mean my 03/23/19 Dispute, then you grossly failed to comprehend it, as I
      make no request for information therein. More to the point, you also reference
      a debt that doesn’t exist and hasn’t existed since 08/25/18 when you breached
      our contract. This was the entire point of my Dispute, not to mention of the
      dozens of correspondences I’ve sent you over the past nearly nine months.
      Given all this, it’s absurd you’d claim you take my inquiry “seriously.”

      You unnecessarily enclosed with your letter a copy of your March Statement,
      as well as the Card Agreement. I’d like to return the favor by ending this letter
      with an exact copy of the entire body of my previous Dispute, hoping this time,
      that you’ll really read it—and hope-of-all-hopes—actually comprehend it:




                                                                                               46
    Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 47 of 109
michael n. anhar                       refutation                         page 2 of 2




                    I reject your fraudulent 2019 March Statement.

                    I deny the above-referenced alleged debt in its
                    entirety because it’s invalid due to your 8/25/18
                    intentional contractual breach. I’ve addressed this
                    ad nauseum in my communiqués to you over the
                    past nearly seven months. I incorporate by
                    reference all of those communiqués.

                    I object to your willful, knowing, and persistent
                    wrongful billing on, dunning of, and third-party
                    reporting of this now-closed account, invalid debt,
                    void contract, and terminated relationship.

        Good day,




        michael n. anhar




                                                                                        47
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 48 of 109
                                                                            3183 KENDRA CT
MICHAEL N. ANHAR                                                      TURLOCK CA 95382-1335




                                        DENIAL
                            VIA FIRST-CLASS CERTIFIED MAIL

         05/29/19

         Devin B Jacobsen (# 308722)                          Citibank, N.A.
         Hunt & Henriques Inc                      ThankYou Pref. MC: –1276
         151 Bernal Rd Ste 8                         Alleged Debt: $3,540.65
         San Jose CA 95119-1306
         P: (800) 680-2426 / (408) 362-2270
         F: (408) 362-2299
         djacobsen@hunthenriques.com

         This answers your dunning letter dated 05/03, postmarked 05/07,
         and received 05/10/19. I deny the above-referenced alleged debt in
         its entirety because it’s invalid due to your client’s 08/25/18
         intentional contractual breach. I’ve addressed this ad nauseum in my
         communications with your client over the past nearly nine months; I
         incorporate by reference all of those communications.

         Mail me verification of the alleged debt. Include therein a statement
         attesting to whether the alleged debt has been assigned to you or if
         you’re simply authorized to act by, and on behalf of, your client. In
         either case (assignment or authorization to act), attach proof thereof.

         Good day,




         michael n. anhar




                                                                                              48
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 49 of 109
                                                                             3183 KENDRA CT
MICHAEL N. ANHAR                                                       TURLOCK CA 95382-1335




                                REBUTTAL & DENIAL
                            VIA FIRST-CLASS CERTIFIED MAIL

         06/07/19

         Josie S Zimmermann (# 324511)                         Citibank, N.A.
         Hunt & Henriques Inc                       ThankYou Pref. MC: –1276
         151 Bernal Rd Ste 8                          Alleged Debt: $3,540.65
         San Jose CA 95119-1306
         P: (800) 680-2426 / (408) 362-2270
         F: (408) 362-2299
         jzimmermann@hunthenriques.com

         This answers your supposed debt-verification packet dated and
         postmarked 06/03; received 06/05/19. Unfortunately, your packet is
         at best non-responsive and at worst fraudulent. As a reminder, here’s
         what I requested in my 05/29/19 Dispute letter:

                Mail me verification of the alleged debt. Include therein a
                statement attesting to whether the alleged debt has been
                assigned to you or if you’re simply authorized to act by,
                and on behalf of, your client. In either case (assignment
                or authorization to act), attach proof thereof.

         I also wrote, and reiterate here:

                I deny the above-referenced alleged debt in its entirety
                because it’s invalid due to your client’s 08/25/18
                intentional contractual breach. I’ve addressed this ad
                nauseum in my communications with your client over the
                past nearly nine months; I incorporate by reference all of
                those communications.

         1. Your packet is utterly silent on the issue of assignment or
            authorization to act, making it prima facie non-responsive.




                                                                                               49
 Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 50 of 109
michael n. anhar                rebuttal & denial                              page 2 of 3




        2. Your packet is utterly silent on your client’s breach of contract
           and thus my lack of liability for the alleged debt.

        3. Your packet includes alleged “account statements from: April 23,
           2018 through March 22, 2019.” Yet your own cover letter also
           acknowledges a “last payment date [of ] 08/10/2018,” making
           your alleged statements from Apr- to Aug-18 non-responsive.

        4. All your alleged statements are incomplete—minimally missing
           their respective rights and disclosures pages—making them
           prima facie non-responsive.

        5. Your Jun-18 alleged statement is entirely missing its third page.
           Though the document header suggests there are only two pages,
           the original statement’s header establishes there are three pages.
           Page layout, graphics, or typography doesn’t account for this.
           And the third page’s content isn’t just substantive—it’s material,
           reiterating the contract-amending language that’s the gravamen
           of this case. Given its probative/dispositive value, the strategic
           omission of this page, coupled with the alteration of the header to
           hide that omission, renders your alleged statement fraudulent.

        6. Perhaps most alarming, your Jul-18 alleged statement indeed has
           a third page, like the original, and the headers are also consistent,
           but the third page of your document has erased an entire paragraph
           that’s in the original. This paragraph is yet another reiteration of
           the same contract-amending language I mention above. Again,
           given its probative/dispositive value, your targeted erasure of this
           paragraph (but not the page as a whole or the remaining content
           on that page) renders your alleged statement fraudulent.

        7. Your Oct-18 alleged statement, page 2, has erased an entire
           paragraph that’s in the original. This paragraph is immaterial for
           our purposes, but its erasure nonetheless renders your alleged
           statement fraudulent.

        8. Your Feb-19 alleged statement, page 1, has erased an entire
           paragraph that’s in the original. This paragraph is immaterial for
           our purposes, but its erasure nonetheless renders your alleged
           statement fraudulent.




                                                                                             50
 Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 51 of 109
michael n. anhar                 rebuttal & denial                            page 3 of 3




        9. Your Mar-19 alleged statement, page 1, has erased an entire
           paragraph that’s in the original. This paragraph is immaterial for
           our purposes, but its erasure nonetheless renders your alleged
           statement fraudulent.

        This list isn’t necessarily exhaustive or fixed; I reserve my right to
        amend it at any future time. Ultimately, your packet grossly fails as a
        verification of debt, as it’s rife with legal defects, most if not all of
        which are actionable. I don’t envision any lens through which it
        would be construed as responsive and valid, let alone legal. You likely
        have some exposure here, minimally under the FDCPA and UCC, to
        say nothing of the California Rules of Professional Conduct—e.g.,
        Rule 3.4(a), (b), and (c); 4.1(a) and (b); and 8.4(a), (b), (c), and (d).

        You’re untrustworthy, and your own documentation proves it.

        Good day,




        michael n. anhar




                                                                                            51
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 52 of 109
                                   h 3183 KENDRA CT                      A (209) 669-3909
MICHAEL N. ANHAR               TURLOCK CA 95382-1335         m MICHAEL.ANHAR@GMAIL.COM




                             REFUTATION & DENIAL
                                VIA FIRST-CLASS MAIL

         06/11/19

         Security Services                         ThankYou Pref. MC: -1276
         Citibank NA                                  Alleged Bal.: $3,540.65
         PO Box 6063
         Sioux Falls SD 57117-6063

         This answers your so-called confirmation dated 06/05/19, received
         06/10/19, wherein you claim, “We’re looking into the … account
         you said wasn’t yours … .” Your confirmation also reference my
         “dispute” but doesn’t say which dispute or of what date. Regardless,
         I’ve never claimed the above-referenced account isn’t mine.

         What I’ve done ad infinitum over the last 9.5 months, and counting,
         is denied the above-referenced alleged debt. I reiterate yet again:

               I deny the above-referenced alleged debt in its entirety
               because it’s invalid due to your 8/25/18 intentional
               contractual breach. I’ve addressed this ad nauseum in my
               communiqués to you over the past nearly [10] months. I
               incorporate by reference all of those communiqués.

               I object to your willful, knowing, and persistent wrongful
               billing on, dunning of, and third-party reporting of this
               now-closed account, invalid debt, void contract, and
               terminated relationship.

         Good day,




         michael n. anhar




                                                                                            52
   Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 53 of 109
                                    h 3183 KENDRA CT                      A (209) 669-3909
MICHAEL N. ANHAR                TURLOCK CA 95382-1335         m MICHAEL.ANHAR@GMAIL.COM




                              REFUTATION & DENIAL
                                 VIA FIRST-CLASS MAIL

         06/26/19

         Security Services                          ThankYou Pref. MC: -1276
         Citibank NA                                   Alleged Bal.: $3,540.65
         PO Box 6063
         Sioux Falls SD 57117-6063

         This answers your Confirmation of Security Closure dated 06/19,
         received 06/25/19, wherein you write:




         I’ve never claimed unauthorized use of this account. I’ve never asked
         you to close this account because of unauthorized use. You can’t
         close an account that I already closed some 10 months ago. For you
         to issue a new account/number/card would be improper if not idiotic
         because, as I’ve already told you ad infinitum over the last 10 months
         and counting, and as I reiterate here for the umpteenth time:

                I deny the above-referenced alleged debt in its entirety
                because it’s invalid due to your 8/25/18 intentional
                contractual breach. I’ve addressed this ad nauseum in my
                communiqués to you over the past nearly [10] months. I
                incorporate by reference all of those communiqués.

                I object to your willful, knowing, and persistent wrongful
                billing on, dunning of, and third-party reporting of this
                now-closed account, invalid debt, void contract, and
                terminated relationship.




                                                                                             53
 Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 54 of 109
michael n. anhar              refutation & denial                            page 2 of 2




        This is just the latest example—in a long line of examples—of your
        persistent pattern and practice of gross incompetence.

        Good day,




        michael n. anhar




                                                                                           54
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 55 of 109




                Exhibit D
                     Original Billing Statements
                     (June 2018–March 2019)




 Anhar v. Citibank      opp’n to def.’s mot. to dismiss   Exhibit Divider

                                                                            55
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 56 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 05/23/18-06/22/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 You are over your credit limit. Please pay
    JUNE STATEMENT                                                                               at least the minimum payment due, which
    Minimum payment due:                                                      $83.97             includes an overlimit amount of $26.40.
    New balance as of 06/22/18:                                            $3,176.40
    Payment due date:                                                       07/20/18             Account Summary
             Make a payment now! www.payonline.citicards.com                                     Previous balance                     $3,164.92
                                                                                                 Payments                              -$293.00
                                                                                                 Credits                                -$23.81
  Late Payment Warning: If we do not receive your minimum payment by the date
                                                                                                 Purchases                            +$301.72
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Cash advances                           +$0.00
                                                                                                 Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Interest                               +$26.57
  your balance. For example:
                                                                                                 New balance                          $3,176.40
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit Limit
                                                                                                 Credit limit                             $3,150
   Only the minimum payment          15 year(s)                    $5,264
                                                                                                 Includes $300 cash advance limit
                                                                   $3,672
   $102                              3 year(s)                     (Savings = $1,592)
  For information about credit counseling services, call 1-877-337-8187.




                                                                                                 Total ThankYou Member
                                                                                                 Available Point Balance:            483
                                                                                                 as of 05/31/18
                                                                                                 » See page 2 for more information
                                                                                                   about your rewards.




                                              Pay your bill from virtually anywhere            Minimum payment due                             $83.97
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,176.40
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             07/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 56
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 57 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                           Page 2 of 3
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Payments, Credits and Adjustments
              05/23     PAYMENT THANK YOU                                                -$160.00
              06/03     PAYMENT THANK YOU                                                   -$55.00      Member ID:
              06/11     PAYMENT THANK YOU                                                   -$25.00      ThankYou Points Earned This Period
              06/17     PAYMENT THANK YOU                                                    -$1.00      2x on Dining                       0
              06/17     PAYMENT THANK YOU                                                   -$50.00      2x on Entertainment                0
              06/19     PAYMENT THANK YOU                                                    -$2.00      1x on Other Purchases           278
06/04         06/04     AMAZON MKTPLACE PMTS AMZN.COM/BILL                                  -$23.81                                                  278
                                                                                                         Total Earned
                        WA

Standard Purchases                                                                                       » Visit thankyou.com
                                                                                                           to redeem points or see
05/23        05/23     CAFRNCHISTXBRD BUS TAX 916-5454445 AL                                  $1.84
                                                                                                           full rewards details.
05/23        05/23     CAFRNCHISTXBRDBUSENTYT 916-5454445 CA                                $80.14
05/31        05/31     GEICO *AUTO             800-841-3000 DC                              $27.37       Bonus Points may take one to two billing
                                                                                                         cycles to appear on your statement. Please
06/02        06/02     GOOGLE *SVCSAPPS_                                    CA              $10.00
                                                                                                         refer to the specific terms and conditions
06/02        06/02     ADOBE *ACROPRO SUBS              8008336687      CA                  $14.99       pertaining to the promotion for further details.
06/04        06/04     AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                                 $47.04
                       WA
06/04        06/04     FOODMAXX #407 TURLOC TURLOCK                     CA                    $1.36
06/06        06/06     WAL-MART #3047             TURLOCK         CA                        $25.72
06/07        06/07     AmazonPrime Membership                          WA                     $6.46
06/07        06/07     SAFEWAY #1968             TURLOCK          CA                          $8.00
06/13        06/13     AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                                 $23.92
                       WA
06/19        06/19     AMAZON MKTPLACE PMTS AMZN.COM/BILL                                     $1.64
                       WA
06/20        06/20     WALMART.COM                800-966-6546 AR                           $53.24

Fees charged
Total fees charged in this billing period                                                    $0.00


Interest charged
Date          Description                                                                   Amount
06/22         INTEREST CHARGED TO STANDARD PURCH                                            $26.57
Total interest charged in this billing period                                               $26.57


 2018 totals year-to-date
         Total fees charged in 2018                                                 $0.00
         Total interest charged in 2018                                           $150.26


 Interest charge calculation                                           Days in billing cycle: 31
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                           9.99% (V)       $3,131.36 (D)                    $26.57
 ADVANCES
   Standard Adv                           23.74% (V)           $0.00 (D)                     $0.00




                                                                                                                                                        57
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                        Document Customer
                                                                  31-1 Filed
                                                                           Service03/06/20    Page 58 of 109
                                                                                   1-800-THANKYOU(1-800-842-6596)                  Page 3 of 3
                                                                               TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Important Information Regarding Cash Payments at Citibank(R) Branches
Beginning July 21, 2018, cash payments to your credit card will no longer be
accepted by bank employees at Citibank(R) branches. For your convenience
                                                                convenience,
proprietary Citibank ATMs will accept cash payments up to $3,000 per credit
card account per calendar month with your credit card PIN. Call
                                                           C ll Customer
                                                                C t
Service
S   i tot have
           h     a PIN mailed
                         il d to
                              t you.




                                                                                                                                         58
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 59 of 109

About Interest Charges                                                                  Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown            If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method               credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is             you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by      To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we      1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous          your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                  than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily              an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                       the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an     2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add             cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add                account do not qualify.
all the daily balances and divide by the number of days in the billing period.          3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                        If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                        purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                        on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                        While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days            above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on          we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                        Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the            You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging            the url above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.                contacting the customer service number on the top of this page.

Your Rights                                                                             Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                     When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the url above or   form at our processing facility by 5 p.m. local time there, it will be credited as of
write to the Customer Service address shown on the front.                               that day. A payment received there in proper form after that time will be credited
                                                                                        as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                        There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                    in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                              mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe         courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                       Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.          • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you      • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to          How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                             top of the page.
While we investigate whether or not there has been an error, the following are true:    Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on       line in the Account Summary.
   that amount.                                                                         Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue              this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a           or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or          Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                   credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for          to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                             Payment Amount
                                                                                        You may pay all or part of your account balance at any time. However, you must
                                                                                        pay, by the payment due date, at least the minimum payment due.



                                                                                        ©2015 Citibank, N.A. Citi, Citi with Arc Design, Citi ThankYou, ThankYou and
PDF-CTY1115                                                                             Citi ThankYou Rewards Design are registered service marks of Citigroup Inc.


                                                                                        Payments other than by mail
                                                                                        Online. Go to the URL on the front of your statement to make a payment. When
                                                                                        you enroll in Online Bill Pay you can schedule your payments up to ninety days
                                                                                        in advance using the “Other” payment option. For security reasons, you may
                                                                                        not be able to pay your entire new balance the first time you make a payment
                                                                                        online.
                                                                                        Phone. Call the phone number on the front of your statement to make a payment.
                                                                                        There is no fee for this service.
                                                                                        AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                        payment amount automatically deducted each month on your payment date
                                                                                        from the payment account you choose.
                                                                                        Express mail. Send payment by express mail to:
                                                                                           Citi Cards
                                                                                           Attention: Bankcard Payments Department
                                                                                           6716 Grade Lane
                                                                                           Building 9, Suite 910
                                                                                           Louisville, KY 40213
                                                                                        Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                        Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                        time. This means that we will credit your account as of the calendar day, based
                                                                                        on Eastern time, that we receive your payment request.
                                                                                        If you send an eligible check with this payment coupon, you authorize us to
                                                                                        complete your payment by electronic debit. If we do, the checking account
                                                                                        will be debited in the amount on the check. We may do this as soon as the
                                                                                        day we receive the check. Also, the check will be destroyed.



                                                                                                                                                                              59
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 60 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 06/23/18-07/23/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 You are over your credit limit. Please pay
    JULY STATEMENT                                                                               at least the minimum payment due, which
    Minimum payment due:                                                      $83.29             includes an overlimit amount of $25.60.
    New balance as of 07/23/18:                                            $3,175.60
    Payment due date:                                                       08/20/18             Account Summary
             Make a payment now! www.payonline.citicards.com                                     Previous balance                     $3,176.40
                                                                                                 Payments                              -$353.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date
                                                                                                 Purchases                            +$325.51
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Cash advances                           +$0.00
                                                                                                 Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Interest                               +$26.69
  your balance. For example:
                                                                                                 New balance                          $3,175.60
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit Limit
                                                                                                 Credit limit                              $3,150
   Only the minimum payment          15 year(s)                    $5,264
                                                                                                 Includes $300 cash advance limit
                                                                   $3,672
   $102                              3 year(s)                     (Savings = $1,592)
  For information about credit counseling services, call 1-877-337-8187.




                                                                                                 Total ThankYou Member
                                                                                                 Available Point Balance:              1
                                                                                                 as of 06/30/18
                                                                                                 » See page 2 for more information
                                                                                                   about your rewards.




                                              Pay your bill from virtually anywhere            Minimum payment due                             $83.29
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                  $3,175.60
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                              08/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 60
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                       Document Customer
                                                                 31-1 Filed
                                                                          Service03/06/20    Page 61 of 109
                                                                                  1-800-THANKYOU(1-800-842-6596)                          Page 2 of 3
                                                                              TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date     Description                                                    Amount

Payments, Credits and Adjustments
              06/26    PAYMENT THANK YOU                                           -$155.00
              06/27    PAYMENT THANK YOU                                              -$60.00      Member ID:
              06/28    PAYMENT THANK YOU                                              -$60.00      ThankYou Points Earned This Period
              06/30    PAYMENT THANK YOU                                              -$20.00      2x on Dining                       0
              07/03    PAYMENT THANK YOU                                               -$1.00      2x on Entertainment                0
              07/03    PAYMENT THANK YOU                                              -$20.00      1x on Other Purchases           326
              07/07    PAYMENT THANK YOU                                              -$10.00                                                  326
                                                                                                   Total Earned
              07/09    PAYMENT THANK YOU                                               -$2.00
              07/09    PAYMENT THANK YOU                                              -$25.00      » Visit thankyou.com
                                                                                                     to redeem points or see
Standard Purchases
                                                                                                     full rewards details.
06/26        06/26    AT&T *PAYMENT             800-288-2020 TX                       $63.59
                                                                                                   Bonus Points may take one to two billing
06/27        06/27    99 CENTS ONLY STORES # TURLOCK                CA                 $5.39
                                                                                                   cycles to appear on your statement. Please
06/28        06/28    WM SUPERCENTER #3047 TURLOCK                  CA                 $1.58       refer to the specific terms and conditions
06/28        06/28    AMAZON MKTPLACE PMTS AMZN.COM/BILL                              $46.96       pertaining to the promotion for further details.
                      WA
06/29        06/29    WAL-MART #3047            TURLOCK     CA                        $20.16
06/29        06/29    AT&T *PAYMENT             800-288-2020 TX                       $63.59
06/29        06/29    FOODMAXX #407 TURLOC TURLOCK                  CA                 $0.71
06/29        06/29    QUIK STOP #0079       Q80 TURLOCK        CA                      $5.02
06/30        06/30    GEICO *AUTO           800-841-3000 DC                           $31.49
07/01        07/01    GOOGLE *SVCSAPPS_                                CA             $10.00
07/03        07/03    99 CENTS ONLY STORES # TURLOCK                CA                $10.77
07/04        07/04    AMAZON.COM AMZN.COM/BI AMZN.COM/BILL                            $29.97
                      WA
07/07        07/07    ORCHARD SUPPLY #380          TURLOCK        CA                   $2.15
07/07        07/07    AmazonPrime Membership                      WA                   $6.46
07/09        07/09    QUIK STOP #0079       Q80 TURLOCK        CA                      $3.48
07/09        07/09    RALEY'S #310          TURLOCK       CA                           $4.99
07/14        07/14    99 CENTS ONLY STORES # TURLOCK                CA                 $5.39
07/17        07/17    WM SUPERCENTER #3047 TURLOCK                  CA                $13.81

Fees charged
Total fees charged in this billing period                                              $0.00


Interest charged
Date          Description                                                             Amount
07/23         INTEREST CHARGED TO STANDARD PURCH                                      $26.69
Total interest charged in this billing period                                         $26.69


 2018 totals year-to-date
         Total fees charged in 2018                                           $0.00
         Total interest charged in 2018                                     $176.95




                                                                                                                                                  61
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                           Document Customer
                                                                     31-1 Filed
                                                                              Service03/06/20    Page 62 of 109
                                                                                      1-800-THANKYOU(1-800-842-6596)                   Page 3 of 3
                                                                                   TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR

Interest charge calculation                                           Days in billing cycle: 31
Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                              Annual percentage Balance subject
Balance type                          rate (APR) to interest rate                Interest charge
PURCHASES
 Standard Purch                          9.99%            $3,145.54 (D)                  $26.69
ADVANCES
  Standard Adv                          23.74%                $0.00 (D)                   $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Important Information Regarding Cash Payments at Citibank(R) Branches
Beginning July 21, 2018, cash payments to your credit card will no longer be
accepted by bank employees at Citibank(R) branches. For your convenience,
proprietary Citibank ATMs will accept cash payments up to $3,000 per credit
card account per calendar month with your credit card PIN. Call Customer
Service to have a PIN mailed to you.




                                                                                                                                             62
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 63 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on         we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                       Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the           You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging           the URL above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.               contacting the customer service number on the top of this page.

Your Rights                                                                            Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                    When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the URL above     form at our processing facility by 5 p.m. local time there, it will be credited as of
or write to the Customer Service address shown on the front.                           that day. A payment received there in proper form after that time will be credited
                                                                                       as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                       There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                   in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                             mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe        courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                      Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.         • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you     • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to         How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                            top of the page.
While we investigate whether or not there has been an error, the following are true:   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on      line in the Account Summary.
   that amount.                                                                        Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue             this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a          or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or         Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                  credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for         to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                            Payment Amount
                                                                                       You may pay all or part of your account balance at any time. However, you must
                                                                                       pay, by the payment due date, at least the minimum payment due.


                                                                                       ©2018 Citibank, N.A. Citi, Citi and Arc Design and other marks used herein
                                                                                       are service marks of Citigroup Inc. or its affiliates, used and registered
PDF-CTY0618                                                                            throughout the world.


                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             63
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 64 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 07/24/18-08/22/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 You are over your credit limit. Please pay
    AUGUST STATEMENT                                                                             at least the minimum payment due, which
    Minimum payment due:                                                      $81.73             includes an overlimit amount of $24.93.
    New balance as of 08/22/18:                                            $3,174.93
    Payment due date:                                                       09/20/18             Account Summary
             Make a payment now! www.payonline.citicards.com                                     Previous balance                     $3,175.60
                                                                                                 Payments                              -$207.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date
                                                                                                 Purchases                            +$180.53
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Cash advances                           +$0.00
                                                                                                 Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Interest                               +$25.80
  your balance. For example:
                                                                                                 New balance                          $3,174.93
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit Limit
                                                                                                 Credit limit                             $3,150
   Only the minimum payment          15 year(s)                    $5,264
                                                                                                 Includes $300 cash advance limit
                                                                   $3,672
   $102                              3 year(s)                     (Savings = $1,592)
  For information about credit counseling services, call 1-877-337-8187.




                                                                                                 Total ThankYou Member
                                                                                                 Available Point Balance:            327
                                                                                                 as of 07/31/18
                                                                                                 » See page 2 for more information
                                                                                                   about your rewards.




                                              Pay your bill from virtually anywhere            Minimum payment due                             $81.73
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,174.93
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             09/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 64
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 65 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                           Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Payments, Credits and Adjustments
              07/25     PAYMENT THANK YOU                                                -$100.00
              07/26     PAYMENT THANK YOU                                                   -$50.00      Member ID:
              08/10     PAYMENT THANK YOU                                                   -$57.00      ThankYou Points Earned This Period
                                                                                                         2x on Dining                       0
Standard Purchases                                                                                       2x on Entertainment                0
07/27        07/27     Amazon.com             AMZN.COM/BILL WA                              $44.81       1x on Other Purchases           181
07/27        07/27     WAL-MART #3047              TURLOCK        CA                          $2.14                                                  181
                                                                                                         Total Earned
07/27        07/27     AMAZON MKTPLACE PMTS AMZN.COM/BILL                                   $22.06
                       WA
                                                                                                         » Visit thankyou.com
07/31        07/31     GEICO *AUTO             800-841-3000 DC                              $31.49
                                                                                                           to redeem points or see
08/01        08/01     GOOGLE *GSUITE_                                   CA                 $10.00
                                                                                                           full rewards details.
08/07        08/07     Amazon Prime                            WA                             $6.46
08/11        08/11     AT&T *PAYMENT               800-288-2020 TX                          $63.57       Bonus Points may take one to two billing
                                                                                                         cycles to appear on your statement. Please
                                                                                                         refer to the specific terms and conditions
Fees charged                                                                                             pertaining to the promotion for further details.
Total fees charged in this billing period                                                    $0.00


Interest charged
Date          Description                                                                   Amount
08/22         INTEREST CHARGED TO STANDARD PURCH                                            $25.80
Total interest charged in this billing period                                               $25.80


 2018 totals year-to-date
         Total fees charged in 2018                                                 $0.00
         Total interest charged in 2018                                           $202.75


 Interest charge calculation                                           Days in billing cycle: 30
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          9.99%            $3,142.44 (D)                    $25.80
 ADVANCES
   Standard Adv                           23.74%               $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).




                                                                                                                                                        65
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 66 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on         we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                       Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the           You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging           the URL above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.               contacting the customer service number on the top of this page.

Your Rights                                                                            Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                    When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the URL above     form at our processing facility by 5 p.m. local time there, it will be credited as of
or write to the Customer Service address shown on the front.                           that day. A payment received there in proper form after that time will be credited
                                                                                       as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                       There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                   in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                             mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe        courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                      Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.         • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you     • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to         How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                            top of the page.
While we investigate whether or not there has been an error, the following are true:   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on      line in the Account Summary.
   that amount.                                                                        Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue             this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a          or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or         Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                  credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for         to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                            Payment Amount
                                                                                       You may pay all or part of your account balance at any time. However, you must
                                                                                       pay, by the payment due date, at least the minimum payment due.


                                                                                       ©2018 Citibank, N.A. Citi, Citi and Arc Design and other marks used herein
                                                                                       are service marks of Citigroup Inc. or its affiliates, used and registered
PDF-CTY0618                                                                            throughout the world.


                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             66
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 67 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 08/23/18-09/24/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


                                                                                                 Your account is past due. Please pay at
    SEPTEMBER STATEMENT                                                                          least the minimum payment due, which
    Minimum payment due:                                                     $221.33             includes a past due amount of $56.80 and an
    New balance as of 09/24/18:                                            $3,228.73             overlimit amount of $78.73.
    Payment due date:                                                       10/20/18
             Make a payment now! www.payonline.citicards.com                                     Account Summary
                                                                                                 Previous balance                     $3,174.93
                                                                                                 Payments                                -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Credits                                 -$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be
  increased up to the Penalty APR of 28.99%.                                                     Purchases                               +$0.00
                                                                                                 Cash advances                           +$0.00
  Minimum Payment Warning: If you make only the minimum payment each
  period, you will pay more in interest and it will take you longer to pay off                   Fees                                   +$25.00
  your balance. For example:                                                                     Interest                               +$28.80
   If you make no additional         You will pay off the          And you will end up
   charges using this card           balance shown on the          paying an estimated           New balance                          $3,228.73
   and each month you pay...         statement in about...         total of...
                                                                                                 Credit Limit
   Only the minimum payment          15 year(s)                    $5,246
                                                                                                 Credit limit                             $3,150
  For information about credit counseling services, call 1-877-337-8188.                         Includes $300 cash advance limit




                                              Pay your bill from virtually anywhere            Minimum payment due                           $221.33
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,228.73
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             10/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 67
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 68 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Fees charged
Date          Description                                                                   Amount
09/24         LATE FEE - AUG PAYMENT PAST DUE                                               $25.00
Total fees charged in this billing period                                                   $25.00


Interest charged
Date          Description                                                                   Amount
09/24         INTEREST CHARGED TO STANDARD PURCH                                            $28.80
Total interest charged in this billing period                                               $28.80


 2018 totals year-to-date
         Total fees charged in 2018                                                $25.00
         Total interest charged in 2018                                           $231.55


 Interest charge calculation                                           Days in billing cycle: 33
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                           9.99% (V)       $3,188.87 (D)                    $28.80
 ADVANCES
   Standard Adv                           23.74% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.




                                                                                                                                              68
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 69 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing period. We will not charge you any interest on         we think you owe an amount and you do not pay, we may report you as delinquent.
purchases if you pay your New Balance by the due date each month. This is
                                                                                       Notification of Disputed Item
called a grace period on purchases. If you do not pay the New Balance in full by
the due date, you will not get a grace period on purchases until you pay the           You can file a billing dispute or check the status of an existing dispute online at
New Balance in full for two billing periods in a row. We will begin charging           the URL above. You can also check the status of an existing billing dispute by
interest on cash advances and balance transfers on the transaction date.               contacting the customer service number on the top of this page.

Your Rights                                                                            Other Account and Payment Information
What To Do If You Find A Mistake On Your Statement.                                    When Your Payment Will Be Credited. If we receive your payment in proper
If you think there is an error on your statement, visit us online at the URL above     form at our processing facility by 5 p.m. local time there, it will be credited as of
or write to the Customer Service address shown on the front.                           that day. A payment received there in proper form after that time will be credited
                                                                                       as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
In your letter, give us the following information:
                                                                                       There may be a delay of up to 5 days in crediting a payment we receive that is not
• Account information: Your name and account number.                                   in proper form or not sent to the correct address. The correct address for regular
• Dollar amount: The dollar amount of the suspected error.                             mail is the address on the front of the payment coupon. The correct address for
• Description of problem: If you think there is an error on your bill, describe        courier or express mail is the Express Payments Address shown below.
   what you believe is wrong and why you believe it is a mistake.                      Proper Form. For a payment sent by mail or courier to be in proper form, you must:
You must contact us within 60 days after the error appeared on your statement.         • Enclose a valid check or money order. No cash or foreign currency please.
You must notify us of any potential errors in writing. You may call us, but if you     • Include your name and the last four digits of your account number.
do we are not required to investigate any potential errors and you may have to         How to Report a Lost or Stolen Card. Call the Customer Service number at the
pay the amount in question.                                                            top of the page.
While we investigate whether or not there has been an error, the following are true:   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• We cannot try to collect the amount in question, or report you as delinquent on      line in the Account Summary.
   that amount.                                                                        Membership Fee. Some accounts are charged a membership fee. To avoid paying
• The charge in question may remain on your statement, and we may continue             this fee, notify us that you are closing your account within 30 days of the mailing
   to charge you interest on that amount. But, if we determine that we made a          or delivery date of the statement on which the fee is billed.
   mistake, you will not have to pay the amount in question or any interest or         Credit Reporting Disputes. We may report information about your account to
   other fees related to that amount.                                                  credit bureaus. If you think we’ve reported inaccurate information, please write
• While you do not have to pay the amount in question, you are responsible for         to us at the Customer Service address on your statement.
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.                            Payment Amount
                                                                                       You may pay all or part of your account balance at any time. However, you must
                                                                                       pay, by the payment due date, at least the minimum payment due.


                                                                                       ©2018 Citibank, N.A. Citi, Citi and Arc Design and other marks used herein
                                                                                       are service marks of Citigroup Inc. or its affiliates, used and registered
PDF-CTY0618                                                                            throughout the world.


                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             69
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 70 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 09/25/18-10/22/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    OCTOBER STATEMENT                                                                            Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                    $374.23              includes a past due amount of $142.60 and an
    New balance as of 10/22/18:                                            $3,289.18             overlimit amount of $139.18.
    Payment due date:                                                       11/20/18
    See the last page of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,228.73
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                   +$35.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$25.45
  period, you will pay more in interest and it will take you longer to pay off                   New balance                          $3,289.18
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated           Credit limit                             $3,150
   and each month you pay...         statement in about...         total of...
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          15 year(s)                    $5,283

  For information about credit counseling services, call 1-877-337-8188.




                                              Pay your bill from virtually anywhere            Minimum payment due                           $374.23
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,289.18
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             11/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 70
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 71 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount


Fees charged
Date          Description                                                                   Amount
10/22         LATE FEE - SEP PAYMENT PAST DUE                                               $35.00
Total fees charged in this billing period                                                   $35.00


Interest charged
Date          Description                                                                   Amount
10/22         INTEREST CHARGED TO STANDARD PURCH                                            $25.45
Total interest charged in this billing period                                               $25.45


 2018 totals year-to-date
         Total fees charged in 2018                                                $60.00
         Total interest charged in 2018                                           $257.00


 Interest charge calculation                                           Days in billing cycle: 28
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.24% (V)       $3,240.99 (D)                    $25.45
 ADVANCES
   Standard Adv                           23.99% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.
You authorize your wireless operator (AT&T, Sprint, T-Mobile, US Cellular,
Verizon, or any other branded wireless operator) to disclose your mobile
number, name, address, email, network status, customer type, customer role,
billing type, mobile device identifiers (IMSI and IMEI) and other subscriber
status details, if available, solely to allow verification of your identity and to
compare information you have provided to Citibank with your wireless operator
account profile information for the duration of your business relationship with
Citibank.




                                                                                                                                              71
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 72 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             72
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 73 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 10/23/18-11/22/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    NOVEMBER STATEMENT                                                                           Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                    $534.67              includes a past due amount of $235.05 and an
    New balance as of 11/22/18:                                            $3,352.90             overlimit amount of $202.90.
    Payment due date:                                                       12/20/18
    See the last page of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,289.18
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                   +$35.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$28.72
  period, you will pay more in interest and it will take you longer to pay off                   New balance                          $3,352.90
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated           Credit limit                             $3,150
   and each month you pay...         statement in about...         total of...
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          14 year(s)                    $5,263

  For information about credit counseling services, call 1-877-337-8188.




                                              Pay your bill from virtually anywhere            Minimum payment due                           $534.67
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,352.90
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             12/20/18
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 73
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 74 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Fees charged
Date          Description                                                                   Amount
11/22         LATE FEE - OCT PAYMENT PAST DUE                                               $35.00
Total fees charged in this billing period                                                   $35.00


Interest charged
Date          Description                                                                   Amount
11/22         INTEREST CHARGED TO STANDARD PURCH                                            $28.72
Total interest charged in this billing period                                               $28.72


 2018 totals year-to-date
         Total fees charged in 2018                                                $95.00
         Total interest charged in 2018                                           $285.72


 Interest charge calculation                                           Days in billing cycle: 31
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.24% (V)       $3,303.06 (D)                    $28.72
 ADVANCES
   Standard Adv                           23.99% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.




                                                                                                                                              74
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 75 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             75
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 76 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 11/23/18-12/24/18                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    DECEMBER STATEMENT                                                                           Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                    $699.13              includes a past due amount of $331.77 and an
    New balance as of 12/24/18:                                            $3,418.13             overlimit amount of $268.13.
    Payment due date:                                                       01/20/19
    See the last page of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,352.90
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                   +$35.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$30.23
  period, you will pay more in interest and it will take you longer to pay off                   New balance                          $3,418.13
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated           Credit limit                             $3,150
   and each month you pay...         statement in about...         total of...
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          14 year(s)                    $5,206

  For information about credit counseling services, call 1-877-337-8188.




                                              Pay your bill from virtually anywhere            Minimum payment due                           $699.13
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,418.13
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             01/20/19
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 76
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 77 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Fees charged
Date          Description                                                                   Amount
12/24         LATE FEE - NOV PAYMENT PAST DUE                                               $35.00
Total fees charged in this billing period                                                   $35.00


Interest charged
Date          Description                                                                   Amount
12/24         INTEREST CHARGED TO STANDARD PURCH                                            $30.23
Total interest charged in this billing period                                               $30.23


 2018 totals year-to-date
         Total fees charged in 2018                                               $130.00
         Total interest charged in 2018                                           $315.95


 Interest charge calculation                                           Days in billing cycle: 32
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.24% (V)       $3,367.52 (D)                    $30.23
 ADVANCES
   Standard Adv                           23.99% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.




                                                                                                                                              77
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 78 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             78
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 79 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 12/25/18-01/22/19                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    JANUARY STATEMENT                                                                            Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                    $788.75              includes a past due amount of $395.00 and an
    New balance as of 01/22/19:                                            $3,446.44             overlimit amount of $296.44.
    Payment due date:                                                       02/20/19
    See the last page of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,418.13
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                -$35.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                   +$35.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$28.31
  period, you will pay more in interest and it will take you longer to pay off                   New balance                          $3,446.44
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated           Credit limit                             $3,150
   and each month you pay...         statement in about...         total of...
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          14 year(s)                    $5,228

  For information about credit counseling services, call 1-877-337-8188.




                                              Pay your bill from virtually anywhere            Minimum payment due                           $788.75
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,446.44
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             02/20/19
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 79
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 80 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Payments, Credits and Adjustments
              12/24     REFUND LATE FEE                                                     -$35.00

Fees charged
Date          Description                                                                   Amount
01/22         LATE FEE - DEC PAYMENT PAST DUE                                               $35.00
Total fees charged in this billing period                                                   $35.00


Interest charged
Date          Description                                                                   Amount
01/22         INTEREST CHARGED TO STANDARD PURCH                                            $28.31
Total interest charged in this billing period                                               $28.31


 2019 totals year-to-date
         Total fees charged in 2019                                                 $0.00
         Total interest charged in 2019                                            $28.31


 Interest charge calculation                                           Days in billing cycle: 29
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.49% (V)       $3,396.78 (D)                    $28.31
 ADVANCES
   Standard Adv                           24.24% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.




                                                                                                                                              80
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 81 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             81
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 82 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 01/23/19-02/22/19                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    FEBRUARY STATEMENT                                                                           Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                    $955.43              includes a past due amount of $492.31 and an
    New balance as of 02/22/19:                                            $3,512.28             overlimit amount of $362.28.
    Payment due date:                                                       03/20/19
    See the back of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,446.44
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                   +$35.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$30.84
  period, you will pay more in interest and it will take you longer to pay off                   New balance                          $3,512.28
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated           Credit limit                             $3,150
   and each month you pay...         statement in about...         total of...
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          13 year(s)                    $5,207

  For information about credit counseling services, call 1-877-337-8188.




   You’re still getting a paper statement.
   Why not try Paperless?
   With these digital tools available to you, you won’t be missing anything!
     Instant access to statements and most legal notices online,
     with statements now available on the Citi Mobile® App
     Customizable statement ready and payment due notifications
     Ability to request historical statements online and on the app

     Click here to sign up for Paperless!




                                              Pay your bill from virtually anywhere            Minimum payment due                           $955.43
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,512.28
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             03/20/19
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 82
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 83 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Fees charged
Date          Description                                                                   Amount
02/22         LATE FEE - JAN PAYMENT PAST DUE                                               $35.00
Total fees charged in this billing period                                                   $35.00


Interest charged
Date          Description                                                                   Amount
02/22         INTEREST CHARGED TO STANDARD PURCH                                            $30.84
Total interest charged in this billing period                                               $30.84


 2019 totals year-to-date
         Total fees charged in 2019                                                $35.00
         Total interest charged in 2019                                            $59.15


 Interest charge calculation                                           Days in billing cycle: 31
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.49% (V)       $3,461.34 (D)                    $30.84
 ADVANCES
   Standard Adv                           24.24% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.




                                                                                                                                              83
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 84 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             84
     Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 85 of 109


  MICHAEL N ANHAR                                                                                                              www.citicards.com
  Member Since 2006 Account number ending in: 1276                                            Customer Service 1-800-THANKYOU(1-800-842-6596)
  Billing Period: 02/23/19-03/22/19                                                               TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117


    MARCH STATEMENT                                                                              Your account is past due. Please pay at
                                                                                                 least the minimum payment due, which
    Minimum payment due:                                                   $3,540.65             includes a past due amount of $593.15 and an
    New balance as of 03/22/19:                                            $3,540.65             overlimit amount of $390.65.
    Payment due date:                                                       04/20/19
    See the back of this statement for important information about how to avoid
    paying interest on purchases.
                                                                                                 Account Summary
                                                                                                 Previous balance                     $3,512.28
                                                                                                 Payments                                -$0.00
                                                                                                 Credits                                 -$0.00
  Late Payment Warning: If we do not receive your minimum payment by the date                    Purchases                               +$0.00
  listed above, you may have to pay a late fee of up to $35 and your APRs may be                 Cash advances                           +$0.00
  increased up to the Penalty APR of 28.99%.                                                     Fees                                    +$0.00
  Minimum Payment Warning: If you make only the minimum payment each                             Interest                               +$28.37
  period, you will pay more in interest and it will take you longer to pay off
                                                                                                 New balance                          $3,540.65
  your balance. For example:
   If you make no additional         You will pay off the          And you will end up           Credit Limit
   charges using this card           balance shown on the          paying an estimated
   and each month you pay...         statement in about...         total of...                   Credit limit                             $3,150
                                                                                                 Includes $300 cash advance limit
   Only the minimum payment          1 month(s)                    $3,541

  For information about credit counseling services, call 1-877-337-8188.




   You’re still getting a paper statement.
   Why not try Paperless?
   With these digital tools available to you, you won’t be missing anything!
     Instant access to statements and most legal notices online,
     with statements now available on the Citi Mobile® App
     Customizable statement ready and payment due notifications
     Ability to request historical statements online and on the app

     Click here to sign up for Paperless!




                                              Pay your bill from virtually anywhere            Minimum payment due                         $3,540.65
                                              with the Citi Mobile® App and Citi® Online
                                                                                               New balance                                 $3,540.65
                                                     To download:
                                                     Text 'App15' to MyCiti (692484)           Payment due date                             04/20/19
                                                     or go to your device's app store.
                                                     Or visit www.citicards.com                Amount enclosed: $

                                                                                               Account number ending in 1276


                                                                                         CITI CARDS
MICHAEL N ANHAR
                                                                                         PO BOX 78045
3183 KENDRA CT
                                                                                         Phoenix, AZ 85062-8045
TURLOCK CA 95382-1335




                                                                                                                                                 85
  Case 1:19-cv-00496-NONE-EPG
www.citicards.com                                            Document Customer
                                                                      31-1 Filed
                                                                               Service03/06/20    Page 86 of 109
                                                                                       1-800-THANKYOU(1-800-842-6596)                   Page 2 of 2
                                                                                    TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
date          date      Description                                                         Amount

Fees charged
Total fees charged in this billing period                                                    $0.00


Interest charged
Date          Description                                                                   Amount
03/22         INTEREST CHARGED TO STANDARD PURCH                                            $28.37
Total interest charged in this billing period                                               $28.37


 2019 totals year-to-date
         Total fees charged in 2019                                                $35.00
         Total interest charged in 2019                                            $87.52


 Interest charge calculation                                           Days in billing cycle: 28
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.

                               Annual percentage Balance subject
 Balance type                          rate (APR) to interest rate                Interest charge
 PURCHASES
  Standard Purch                          10.49% (V)       $3,525.94 (D)                    $28.37
 ADVANCES
   Standard Adv                           24.24% (V)           $0.00 (D)                     $0.00

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (including
current transactions).

Account messages
Please note that if we received your pay by phone or online payment between 5
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.
If we need to contact you about your account, our records show your phone
number(s) as 209-669-3909 (home), 916-278-4792 (work). If this information
isn't correct or you wish to add a number, please call the customer service
number on the back of your card or update it online at www.citicards.com.
©2018 Citibank, N.A.
Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou Rewards
Design are registered service marks of Citigroup Inc.




                                                                                                                                              86
      Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 87 of 109

About Interest Charges                                                                 Your Rights if You Are Dissatisfied With Your Credit Card Purchases.
How We Calculate Interest. We calculate it separately for each balance shown           If you are dissatisfied with the goods or services that you have purchased with your
in the Interest Charge Calculation table. We use the daily balance method              credit card, and you have tried in good faith to correct the problem with the merchant,
(including current transactions) if the Balance Subject to Interest Rate is            you may have the right not to pay the remaining amount due on the purchase.
followed by (D). We figure the interest charge by multiplying the daily balance by     To use this right, all of the following must be true:
its daily periodic rate each day in the billing period. To get a daily balance, we     1. The purchase must have been made in your home state or within 100 miles of
take the balance at the end of the previous day, add the interest on the previous         your current mailing address, and the purchase price must have been more
day’s balance and new charges, subtract new credits or payments, and make                 than $50. (Note: Neither of these is necessary if your purchase was based on
adjustments. The Balance Subject to Interest Rate is the average of the daily             an advertisement we mailed to you, or if we own the company that sold you
balances. We use the average daily balance method (including current                      the goods or services.)
transactions) if the Balance Subject to Interest Rate is followed by (A). To get an    2. You must have used your credit card for the purchase. Purchases made with
average daily balance, we take the balance at the end of the previous day, add            cash advances from an ATM or with a check that accesses your credit card
new charges, subtract new credits or payments, and make adjustments. We add               account do not qualify.
all the daily balances and divide by the number of days in the billing period.         3. You must not yet have fully paid for the purchase.
We figure the interest charge by multiplying the average daily balance by the
                                                                                       If all of the criteria above are met and you are still dissatisfied with the
monthly periodic rate, or by the daily periodic rate and by the number of days
                                                                                       purchase, contact us online or in writing at the Customer Service address shown
in the billing period, as applicable.
                                                                                       on front of statement.
Minimum Interest Charge. If we charge interest, it will be at least $0.50.
                                                                                       While we investigate, the same rules apply to the disputed amount as discussed
How to Avoid Paying Interest on Purchases. Your due date is at least 23 days           above. After we finish our investigation, we will tell you our decision. At that point, if
after the close of each billing cycle. We will not charge you interest on purchases    we think you owe an amount and you do not pay, we may report you as delinquent.
if you pay your monthly Citi Flex Plan Payment Amount (if any) plus your New
Balance, excluding any Citi Flex Plan balances, by the due date each month.
If you do not pay your monthly Citi Flex Plan Payment Amount plus your New             Other Account and Payment Information
Balance, excluding any Citi Flex Plan balances, by the due date each month,            When Your Payment Will Be Credited. If we receive your payment in proper
you will pay interest on your purchases from the date they’re posted to your           form at our processing facility by 5 p.m. local time there, it will be credited as of
account until you pay such amount in full for two billing periods in a row. We will    that day. A payment received there in proper form after that time will be credited
begin charging interest on cash advances and balance transfers on the                  as of the next day. Allow 5 to 7 days for payments by regular mail to reach us.
transaction date . We will begin charging interest on a Citi Flex Plan balance at      There may be a delay of up to 5 days in crediting a payment we receive that is not
the start of the billing cycle following the billing cycle during which you created    in proper form or not sent to the correct address. The correct address for regular
the Citi Flex Plan.                                                                    mail is the address on the front of the payment coupon. The correct address for
                                                                                       courier or express mail is the Express Payments Address shown below.
Your Rights                                                                            Proper Form. For a payment sent by mail or courier to be in proper form, you must:
What To Do If You Find A Mistake On Your Statement.                                    • Enclose a valid check or money order. No cash or foreign currency please.
If you think there is an error on your statement, write to us at the address for       • Include your name and the last four digits of your account number.
billing inquiries and correspondence shown on the front of your statement. In          How to Report a Lost or Stolen Card. Call the Customer Service number at the
your letter, give us the following information:                                        top of the page.
• Account information: Your name and account number.                                   Balance Transfers. Balance Transfer amounts are included in the “Purchases”
• Dollar amount: The dollar amount of the suspected error.                             line in the Account Summary.
• Description of problem: If you think there is an error on your bill, describe what   Membership Fee. Some accounts are charged a membership fee. To avoid paying
   you believe is wrong and why you believe it is a mistake.                           this fee, notify us that you are closing your account within 30 days of the mailing
You must contact us within 60 days after the error appeared on your statement.         or delivery date of the statement on which the fee is billed.
You must notify us of any potential errors in writing. You may call us, but if you     Credit Reporting Disputes. We may report information about your account to
do we are not required to investigate any potential errors and you may have to         credit bureaus. If you think we’ve reported inaccurate information, please write
pay the amount in question.                                                            to us at the Customer Service address on your statement.
While we investigate whether or not there has been an error, the following are true:
                                                                                       Payment Amount
• We cannot try to collect the amount in question, or report you as delinquent on
                                                                                       You may pay all or part of your account balance at any time. However, you must
   that amount.
                                                                                       pay, by the payment due date, at least the minimum payment due.
• The charge in question may remain on your statement, and we may continue
   to charge you interest on that amount. But, if we determine that we made a
   mistake, you will not have to pay the amount in question or any interest or
   other fees related to that amount.
• While you do not have to pay the amount in question, you are responsible for
   the remainder of your balance.
• We can apply any unpaid amount against your credit limit.

IBSCSR-1018

                                                                                       Payments other than by mail
                                                                                       Online. Go to the URL on the front of your statement to make a payment.
                                                                                       Phone. For phone payments, you authorize Citi to electronically debit your
                                                                                       specified bank account by an ACH transaction in the amount and on such date
                                                                                       that you indicate on the phone. You may cancel a phone payment by calling us
                                                                                       at the Customer Service number on the first page of this statement within the
                                                                                       timeframe disclosed to you on the phone.
                                                                                       AutoPay. Visit autopay.citicards.com to enroll in AutoPay and have your
                                                                                       payment amount automatically deducted each month on your payment date
                                                                                       from the payment account you choose.
                                                                                       Express mail. Send payment by express mail to:
                                                                                          Citi Cards
                                                                                          Attention: Bankcard Payments Department
                                                                                          6716 Grade Lane
                                                                                          Building 9, Suite 910
                                                                                          Louisville, KY 40213
                                                                                       Crediting Payments other than by Mail. The payment cutoff time for Online
                                                                                       Bill Payments, Phone Payments, and Express mail payments is midnight Eastern
                                                                                       time. This means that we will credit your account as of the calendar day, based
                                                                                       on Eastern time, that we receive your payment request.
                                                                                       If you send an eligible check with this payment coupon, you authorize us to
                                                                                       complete your payment by electronic debit. If we do, the checking account
                                                                                       will be debited in the amount on the check. We may do this as soon as the
                                                                                       day we receive the check. Also, the check will be destroyed.




                                                                                                                                                                             87
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 88 of 109




                 Exhibit E
           Transcript of 08/25/18 Phone Call
                (with Ayush then Mohit)




 Anhar v. Citibank   opp’n to def.’s mot. to dismiss      Exhibit Divider

                                                                            88
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 89 of 109




                              TRANSCRIPT
                     Outgoing Call to Ayush then Mohit
        Citibank Customer Service, Number Dialed: 1 (888) 214-0001

   Mr. Anhar called Citibank Customer Service on 8/25/18 at ≈ 8:42 p.m., and
   without yet recording, spoke with an agent, Ayush, until ≈ 9:00 p.m., then began
   recording when he spoke with a supervisor, Mohit, from ≈ 9:00 p.m. to ≈ 9:32 p.m.
   All parties consented to being recoreded. This near-verbatim transcript of the
   recording is lightly edited to remove speech disfluencies (false starts, filler, stutters).
   It’s a true and correct representation.

          ayush 02:09 Thank you for your patience. I do have my supervisor.
                   He will assist you further. You do have a great day.

    mr. anhar 02:14 Thank you, Ayush.

          mohit 02:17 Thank you. Yes, sir, my name is Mohit, the floor
                   supervisor. This call may be monitored or recorded. May I
                   please take your name to start with.

    mr. anhar 02:25 My name is Michael Anhar. Can you say your name
                   one more time, please?

          mohit 02:29 Sure, Mr. Anhar. My name is spelled as M-O-H-I-T,
                   as in tango. It’s Mohit.

    mr. anhar 02:34 Mohit. Thank you, Mohit.

          mohit 02:36 You’re welcome, sir.

    mr. anhar 02:37 And you are Ayush’s supervisor, correct?

          mohit 02:40 Yes, sir, I’m a supervisor.

    mr. anhar 02:41 Okay, great. He was unable to help me, so I asked to
                   speak to you.




                                                                                 Page 1 of 21

                                                                                                 89
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 90 of 109




        mohit 02:46 Oh, I apologize sir. Well, I got to know that you were
                trying to make a cash payment at the ATM, and it was
                giving you some sort of error message, and want to know
                what that message is about.

    mr. anhar 02:56 No, that’s not, that’s not the situation at all. See,
                here’s the problem. Ayush has a problem listening. Ayush
                has a problem answering direct questions, so I’m gonna tell
                you what happened, and I’m gonna tell you what happened
                with Ayush. I went to my local branch, same as I’ve been
                doing for the past, I don’t know, fifteen years that I’ve had
                this account. I have two Citi accounts with you. And I went
                to make a payment on this card. There are two ATMs at my
                branch. I tried to make the payment at one of them. I tried
                to do it twice. It failed. Each time it gave me an error
                message that said, call one, eight, eight, two, one, four,
                zero, one…or whatever the number was that I used to call
                you, and it said, and tell them error code zero, one, zero,
                zero, zero. That happened twice on one of their ATMs, then
                I went to the drive-thru ATM, same branch location, and I
                tried to do it twice at that location…at that…ATM as well.
                Both times it gave me the same error code as well. I took a
                picture of that. I told all of this to Ayush, and I gave
                him a 04:00 whole bunch of verification information. He
                authenticated who I was. He asked for the last three, when
                the card expires. He asked for my security code, all of it.
                Gave it to him all. He comes back and tells me, there’s no
                problem on the card. And he says to me, what I can do is
                issue you a new PIN. And I asked him, wait a minute, now.
                You wanna issue a new PIN to me, even though I was told
                to call you, even though I gave you an error code message,
                and you don’t know what it is, and you wanna
                inconvenience me further by having me change my PIN. I
                asked him, what’s the error code? He was unable to tell me.
                And not only was he unable to tell me, he pretended like I
                wasn’t asking him the question. And instead of giving me a


                                                                  Page 2 of 21

                                                                                 90
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 91 of 109




                direct answer, which apparently was, I don’t know, he kept
                repeated what he was initially saying, which was, there’s no
                problem on our end. And I asked him again, what’s the
                error code then? And he said, that’s a branch error code.
                And I said to him, if what you just 05:00 said is true, then
                why is it that the ATM screen doesn’t tell me to contact the
                branch, it tells me to contact you at this number? And he
                couldn’t answer it, and instead of saying, I don’t know,
                again he repeated himself saying, there’s no problem on our
                end. So, he was not listening to me. He interrupted me. He
                was pretending that I wasn’t asking him the questions I was
                asking, and he refused to give me a direct answer until I
                asked him three times. And finally I said, I wanna talk to
                someone who knows more than you do because I’ve had
                this account for…some fifteen years, almost twenty? I have
                another one with you, and I’m asking you for a simple a
                question. I’m doing exactly what your company branch told
                me to do…

        mohit 05:44 Right…

    mr. anhar 05:45 And you can’t answer me what the, what the error
                code was, and you tell me to contact the branch? That’s not
                what the error code message says. So that’s where we’re at.

        mohit 05:53 Okay, well, sir, first of all, Mr. Anhar, I’m really sorry
                about Ayush and the way he handle your [inaudible] today.
                Well, sir, I will certainly look into the matter for you today.
                First of all, may I know, when you swipe the card at the
                ATM, did that ask you for a PIN number or not?

    mr. anhar 06:07 No swipe. It’s…dipping it, and it does. It asked me all
                four times: twice on the first one, twice on the second one,
                which is unusual. If I remember correctly, I don’t think it
                used to ask me for a PIN when I would make a
                deposit…only if I was doing something else like getting a



                                                                    Page 3 of 21

                                                                                   91
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 92 of 109




                balance, but I guess you guys changed the way the
                operating system works, and now, it gives you the balance
                to begin with, so it asks you for the PIN, and so, yes, I was
                asked four times.

        mohit 06:33 Okay, perfect, sir, and once you entered the PIN
                number, it straight away took you that screen…

    mr. anhar 06:38 No…

        mohit 06:39 [inaudible]

    mr. anhar 06:40 No, as soon as I hit the PIN…excuse me…yes, you’re
                exactly right because first it asks you what you want to do. I
                hit payment, then it gives me a button to insert cash or
                check, I hit insert cash, then the next thing it did is ask for
                the PIN, and you’re exactly right. As soon as I put it in, then
                it gave me that screen.

        mohit 07:00 Okay, alright, and sir, may I know when was the last
                time that you used your PIN number? I mean, I’m trying to
                find out, are you sure the PIN number is right?

    mr. anhar 07:07 Yes, it’s been the same thing for the entire length of
                the time that I’ve had the card.

        mohit 07:13 Okay, well, sir, then the only possible thing…and
                about the code sir, I wouldn’t be able to answer that. I’m
                sorry. We don’t have a track that, what was go, exactly the
                error message. I’m sure one of the I-T department guys
                would be able to answer that, but from my side,
                sir, 07:29 the only thing that I see is that your account has a
                suspended status, so maybe, I’m just guessing this
                information sir, that maybe it just stopped your card from
                being from being used for any payments or anything…any
                activity at all, because it’s suspended.


                                                                    Page 4 of 21

                                                                                   92
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 93 of 109




    mr. anhar 07:45 Who suspended it? [inaudible crosstalk]

        mohit 07:48 Ah huh. It’s suspended, sir. I see the reason it’s
                suspended right now is because it says that the account is
                over the credit limit, and let me see why it’s suspended.
                One moment sir.

    mr. anhar 08:01 Because this is new information to me. Ayush didn’t
                tell me it was suspended. There’s no reason for it
                [crosstalk] to be sus…

        mohit 08:07 Actually, when I was trying to help Ayush with this
                account, I was just walking by his desk, and he said that this
                is what’s happening, so I told him that the status of the
                account will change as soon as we receive a payment, so
                maybe he just guessed that this is not one of the reasons.
                It’s the new thing, sir. We just launched the PIN number for
                cash advance, I mean for the cash payment, so it is a
                possibility that because your account is suspended, that’s
                why it’s not allowing us to make that service available to
                you. That’s why it’s trying kind of to remind you, that talk
                to the bank, and sort out the account issue…

    mr. anhar 08:39 No…

        mohit 08:40 And you know, get the status back to [inaudible]…

    mr. anhar 08:41 There’s nothing to sort out. I’m making a payment.
                You want me to make a payment. I’m making a payment.
                What do I need to sort out?

        mohit 08:49 Well, sir, I think, for this time, we’ll probably need to
                make the payment over the phone…

    mr. anhar 08:53 [inaudible crosstalk] No, I’m not making the payment
                over the phone. I have a cash payment. The only reason


                                                                  Page 5 of 21

                                                                                 93
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 94 of 109




                [inaudible crosstalk] the card is over the limit is because you
                hit me with the monthly interest fee. That’s not new. That’s
                something that always happens.

        mohit 09:05 Right, right, that’s right, sir. Well, let see.

    mr. anhar 09:10 It happens to me every month. I take it to the limit,
                and then when the interest hits, it takes me over the limit,
                then I make the payment. I don’t know what the problem is.
                You want me to make a payment. I’m trying to make a
                payment.

        mohit 09:22 Okay. Right. Well, let’s see. Well, sir, on your
                account, there is something that [inaudible] July the
                seventeenth, there was an email that was sent to you. Can
                you please verify your email address?

    mr. anhar 09:35 Yes, it’s michael-dot-Anhar-at-g-mail-dot-com.

        mohit 09:40 Okay. Sir, is it okay for you to access your email right
                now?

    mr. anhar 09:43 [inaudible crosstalk] I’m gonna do it right now.

        mohit 09:48 Yes, sir. So, there’s this specific email that we sent
                you on July the seventeenth. If you can just read that back
                to me please?

    mr. anhar 09:54 Sure, one second. [beep sound] July seventeen, I
                don’t see a message on July seventeen.

        mohit 10:08 Well, maybe the eighteenth? This thing sent on our
                side on the seventeenth. Maybe it was delivered to you the
                next morning. It was in regards to [inaudible] cash
                payments.




                                                                      Page 6 of 21

                                                                                     94
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 95 of 109




    mr. anhar 10:19 Well, I remember that email, and I remember
                receiving a letter in the post.

        mohit 10:25 Ah huh.

    mr. anhar 10:26 Yes, and that has nothing to do with this. It didn’t tell
                me I was going to get suspended.

        mohit 10:31 Oh, okay, alright, so…

    mr. anhar 10:33 All it said was, you’re limited to making three-
                thousand-dollar payments at the branches, and if you’re
                making cash payments, you have to do it outside at the
                ATMs. I was making a cash payment; it was outside at the
                ATM. In fact, if you want to hold on a second, I believe I
                still have the actual letter that came by post in the other
                room. If you want me to, I’ll get it for you.

        mohit 10:56 Ah, no, no, sir. I think it’s not necessary, cuz it sounds
                like it’s just the normal letter that we sent to everybody
                about the changes…

    mr. anhar 11:03 Right…

        mohit 11:05 Yah, I was trying to find something else, but I guess
                that’s not it. Well, I don’t see any other reason. I mean, if
                the account status is not the reason behind it…let me sure
                about that. Sir, may I please place the call on hold for a few
                moments?

    mr. anhar 11:17 Sure.

        mohit 11:19 Thank you very much, sir. I’ll be right back with you.

                [background noises, typing, mouse clicks, breathing]




                                                                   Page 7 of 21

                                                                                  95
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 96 of 109




        mohit 15:18 [beeping sound] Thank you for staying on the line,
               sir.

    mr. anhar 15:20 Sure.

        mohit 15:22 Yes, Mr. Anhar, may I know, on July the twenty-
               seventh, when you used the card for a purchases [inaudible]
               was that the same card, or was that the old one?

    mr. anhar 15:33 The old one? I haven’t changed cards.

        mohit 15:36 Okay…

    mr. anhar 15:37 This card is g…

        mohit 15:38 [inaudible crosstalk] records indicate that you were
               supposed to have a new card from Citibank.

    mr. anhar 15:42 I do have a new card, but I haven’t activated the new
               card.

        mohit 15:46 Okay, well, sir, that’s the problem there…

    mr. anhar 15:48 [crosstalk] What’s the problem?…

        mohit 15:49 [crosstalk] It’s not gonna work at the ATM…

    mr. anhar 15:51 Why not?…

        mohit 15:51 Until you activate the new card.

    mr. anhar 15:53 This card is good until two-thousand nineteen, so why
               do I need to activate a new one?

        mohit 16:00 In fact, sir, both the date, and the expirational date,
               and everything else, it remains the same on both the cards.


                                                                  Page 8 of 21

                                                                                 96
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 97 of 109




                It must be the same, right?

    mr. anhar 16:07 Yah, I guess. But I’m asking you, if this one is still
                good, why do I need to change cards?

        mohit 16:15 Well, sir, I mean, that’s the only reason that I could
                find out that your, that your PIN is causing a problem at the
                ATM because of the card thing. Because on my side, it says
                that the card needs to be activated. There’s a card that’s
                waiting for activation, and it’s been issued. So, it’s the most
                updated design [inaudible] it’s most updated thing, like as
                in for the chip, and it’s the most recent technology that
                Citi’s working on, so I guess that’s the reason it’s not doing
                it, sir, so I’ll activate that card, and from now on, you should
                use the new card…

    mr. anhar 16:46 Wait, wait, wait, wait, wait, wait…

                16:47 [crosstalk]…

    mr. anhar 16:47 Wait, wait, please. So, you’re saying the new
                card…first, you’re telling me I have to go to that one, and
                the reason I have to go to that one, you’re saying, is
                because it is more secure. Is that correct? [crosstalk]…

        mohit 17:02 I think, no, I mean it’s equally secure as every other
                Citi card. It’s just that, sir, it’s more updated. That’s
                probably why they changed the card number, I mean the
                card to you, like as in they sent you a new one, instead.
                Otherwise, you never asked for a new one, right?

    mr. anhar 17:15 Right.

        mohit 17:16 Yah, so, that’s why they automatically sent you one,
                and they want you to activate that and start using that card
                for your purchases, and [inaudible]…


                                                                    Page 9 of 21

                                                                                   97
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 98 of 109




    mr. anhar 17:23 Okay [laughter]…

        mohit 17:25 [inaudible]…

    mr. anhar 17:27 No, no, wait [inaudible crosstalk]…Wait, wait
               [inaudible crosstalk]…

        mohit 17:29 There was one thing that I was not able to confirm for
               you today, was that, what was the actual reason. I know that
               this was one of the factors. I’m just trying to make sure, to
               avoid that in the future, but…

    mr. anhar 17:40 No, there’s nothing to avoid. I [crosstalk]…

        mohit 17:42 Sir…

    mr. anhar 17:42 Mohit, there’s nothing to avoid. I did nothing wrong.
               And I still don’t understand. See, I asked you a question…

        mohit 17:49 No, no. I, what I meant was to avoid the
               inconvenience that was caused to you at the ATM…

    mr. anhar 17:53 No, no, no, no…

        mohit 17:54 In order to avoid that inconvenience…

    mr. anhar 17:56 Well…

        mohit 17:56 What we need to do from our side [inaudible
               crosstalk]…

    mr. anhar 17:57 You know, there’s another way, [crosstalk] there’s
               another way to avoid this inconvenience: I could just close
               out this account, because I asked you, I said to you, okay, so
               you sent me a new card, and you want me to g-…I have to
               go to that one, because it’s more secure, and you said, no,


                                                                Page 10 of 21

                                                                                98
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 99 of 109




                they’re equally secure, so if they’re equally secure, then
                what’s the logic, what’s the rationale, that you would put
                me through this, and not you personally, obviously, but your
                organization. If these cards are equally good, then what’s
                the problem with me using the one that’s already active?

        mohit 18:35 Sir, when I said equally good, what I meant was
                they’re all issued by Citibank, so any transaction put on any
                of those cards, it’s secured by Citibank. But in terms of
                technology, there might be difference in terms of
                technologies there. I’m not the right person to answer that
                exactly how, because we have a different department for
                that, and they don’t talk to customers. I’m sure they work
                on how to improve services for card members. So, once
                they have a new PIN, we just send out a new card to
                customers, and [inaudible].

    mr. anhar 19:05 [crosstalk] Are my terms going to change?
                [crosstalk]…

        mohit 19:08 [inaudible] for customers [inaudible]. We try to work
                with the rest of the banks and the rest of the market. If
                [inaudible] something new, then we must provide that to
                our customers as well [crosstalk]…

    mr. anhar 19:19 Can I tell you, I have about fifteen years worth of
                experience in I-T, which is why I’m surprised by the answer
                you gave. I expected you to say, yes, because it has the new
                technology, it is more secure. But you said, no. That bothers
                me. That’s an inconsistency that doesn’t make sense to me.
                If they’re equally secure, I should be able to keep using this
                card as long as I want to. And by the way, I’m logged on
                right now, online, and let me tell you exactly what it says. It
                says, "A new card is on the way." Do you know, Mohit, I’ve
                had this new card, which I haven’t activated, I’ve had it for
                about six months now. So why is it when I log in, it says a


                                                                  Page 11 of 21

                                                                                  99
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 100 of 109




                 new card is on the way? I mean, you want me to talk to
                 these technology people. Aren’t these technology people
                 the same ones who are responsible for an online system that
                 tells me a new card is on the way even though it’s been with
                 me for six months? It…

         mohit 20:15 Well, sir, it’s saying that it’s on the way because the
                 card has not been activated yet.

     mr. anhar 20:20 That’s not what it means. You’re changing the, the
                 meaning of the English language, so let’s not do that. Let’s
                 not pretend. A new card is on the way means it hasn’t
                 gotten to me yet. It doesn’t mean it’s not active. It could
                 say a new card was sent out to you. Please activate it as
                 soon as you receive it. But it’s not saying that. It says it’s on
                 the way, so there’s not much credibility in your technology
                 people, is there?

         mohit 20:45 Well, I take that as a complaint from your side, sir.

     mr. anhar 20:50 An oversight. It can’t be just happening to me. It
                 must be happening to everyone.

         mohit 20:57 Well, sir, I guess, this is the first time I had to answer
                 a question like that, but that’s alright…

     mr. anhar 21:02 [crosstalk] That’s okay because I’m a very detailed
                 person [crosstalk] see…

         mohit 21:05 [crosstalk] learn something new…

     mr. anhar 21:06 That’s right. I’m a very detailed person, okay, so,
                 [crosstalk] maybe other people missed it [crosstalk], maybe
                 other people missed it. Maybe other people weren’t willing
                 to speak up about it. That happens all the time. People get
                 wronged all the time by big companies, and they never say



                                                                     Page 12 of 21

                                                                                     100
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 101 of 109




                 anything about it. So, I’m a pioneer, how about that? But
                 not much credibility, not much credibility, cuz, this is
                 contempt for your customers. I have a card that you tell me
                 is good. I have you telling me there’s no problem, well your
                 agent told me there’s no problem on your end with the card,
                 then you tell me, oh there is a problem: It’s suspended. Ah
                 huh! [crosstalk] It’s…

         mohit 21:44 So, I’ll take that as a complaint form your side, sir,
                 and we’ll definitely work on our I-T services, and we’ll try to
                 make it better for the customer…

     mr. anhar 21:50 I doubt that. I doubt that. You’re saying that, you’re
                 being very nice, and you’re being very professional. I don’t
                 fault you for that. You’re doing your job the best you can,
                 but this is really aggravating. Do you understand? It’s
                 aggravating as hell for a customer who’s been with you for
                 what?…nearing two decades, who has two accounts with
                 you, who’s treated like he’s done something wrong. I’ve
                 been dealing with this now for an hour, when I haven’t done
                 anything wrong.

         mohit 22:24 Yes, sir. There’s nothing wrong on the account at
                 all…

     mr. anhar 22:28 Except it’s suspended.

         mohit 22:31 Well, yes, sir, I mean, it got suspended because the
                 account is over the credit limit, so you know…

     mr. anhar 22:36 But it’s suspended from being used to make
                 purchases, right? I wasn’t making purchases. I was making a
                 payment. Why would you suspend your customer from
                 giving you money?

         mohit 22:49 Well, sir, that’s the thing. I’m not sure what was the



                                                                   Page 13 of 21

                                                                                   101
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 102 of 109




                reason that [inaudible]…

     mr. anhar 22:53 [crosstalk] Oh my god!…

         mohit 22:54 Because I don’t see anything in my records. It was like
                maybe the ATM, and it did not show anything on our side
                at all, so I don’t have any traces of, of time or what
                happened. What was the error message. And why was it
                causing that? I have nothing about that at all…

     mr. anhar 23:08 Okay, so…

         mohit 23:09 I’m just going by your word, sir, and I’m just trying to
                eliminate as, as many factors as possible, so I thought that
                suspended could be one of the reasons, or even [inaudible]
                card activation required. That could be another reason. I’m
                not sure what is exactly the reason, and [inaudible] like I
                said, this is the first time I was asked that, because we
                recently made this change. I would definitely send this
                account to my back-end team and ask them to investigate
                the matter. What should be the most appropriate answer? I
                agree, sir, that your representatives or supervisors should
                not make up things and [inaudible] customers…

     mr. anhar 23:39 Wait a minute. [crosstalk] You’re gonna send this to
                the back room to investigate. What does that mean? That
                means what? They’re gonna contact me?

         mohit 23:47 No, sir. They don’t…

     mr. anhar 23:47 No, of course not [crosstalk]…

         mohit 23:49 They will take into account…

     mr. anhar 23:49 Right, it’s…




                                                                 Page 14 of 21

                                                                                 102
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 103 of 109




         mohit 23:50 This will take into account what happened with you,
                 and they will look into your account. If there’s anything
                 specific that needs to be dealt with, then they’ll take care of
                 that…

     mr. anhar 23:58 There is [crosstalk]….

         mohit 23:59 [inaudible]…

     mr. anhar 24:00 There is something specific to be done, and it’s not
                 being done. We’ve gotten no where. You know what? Let’s
                 close the account.

         mohit 24:09 Alright. [typing sounds] And, Mr. Anhar, if you close
                 your account, you may not be able to re-open it…

     mr. anhar 24:17 Great!…

         mohit 24:18 [inaudible] want to close this account?

     mr. anhar 24:21 Cuz we’ve gotten nowhere.

         mohit 24:25 Okay. Well, sir, like I said, I will send the complaint
                 and investigation will be done.

     mr. anhar 24:31 I don’t think any investigation will be done. I don’t
                 think your corporation gives a fucking shit. Because all
                 you’ve done is take guesses. You and your agent did
                 nothing but take guesses. It’s suspended, but we don’t know
                 why. There’s nothing wrong with the card, but it’s
                 suspended. We can send you a new PIN, but you don’t need
                 a new PIN. A new card is on the way, but it’s equally
                 secure. You expect me [crosstalk] to accept that garbage?

         mohit 25:02 Well, Mr. Anhar, I think…you’re just…that’s okay.
                 It’s alright, sir. Have you made that decision, or do you


                                                                   Page 15 of 21

                                                                                   103
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 104 of 109




                 want to…

     mr. anhar 25:08 I’ve made the decision. What were you gonna say to
                 me?

         mohit 25:12 No, nothing. It doesn’t matter…

     mr. anhar 25:14 Were you going to [crosstalk] criticize me? You were
                 going to say something to me, and show me even further
                 contempt for being your customer for fifteen years and
                 wanting to do nothing more than make a payment?

         mohit 25:24 Well, no, sir, I actually have nothing else to add to this
                 conversation. So, do you want me to proceed with closing
                 this account…

     mr. anhar 25:29 Yes…

         mohit 25:30 Or should I leave it the way…

     mr. anhar 25:31 No, let’s close it. And then, what we’re left with is,
                 how do I make cash payments to you?

         mohit 25:41 Well, sir, I mean, that’s the thing. I guess, you’re not
                 calling to get help. You’re calling to complain about this…

     mr. anhar 25:47 Wait a minute now. I can do both, can’t I? Because
                 why would I call if it’s not to complaint about a problem?
                 Problems need solutions. See, you went ahead and did what
                 you said you weren’t gonna do. You went ahead and did
                 what you said you weren’t gonna do. You went ahead and
                 compounded it even further. I have two accounts with you.
                 Would you like to make it both accounts that I’m closing?
                 And this conversation is being recorded on my end too. I
                 can go ahead and send this to your corporation and say you
                 were responsible for angering this customer even further,


                                                                  Page 16 of 21

                                                                                  104
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 105 of 109




                 not answering his questions, and here’s a recording of him
                 doing it. So would you like to go for two now?

         mohit 26:26 Well, sir, that’s not really a threat to me, sir, to be
                 honest with you, I appreciate that, you know…

     mr. anhar 26:31 [inaudible crosstalk] Great! Great. It’s being
                 recorded. It’s not a threat to you. We’re gonna close both
                 accounts then. [inaudible crosstalk] We’re gonna close
                 both.

         mohit 26:38 [typing sounds] It’s your decision. It’s your credit,
                 your money, sir, that’s your decision. We can’t force
                 [inaudible crosstalk]…

     mr. anhar 26:41 And it’s your decision how you treat me.

         mohit 26:45 Well, sir, I think I was not unprofessional anywhere on
                 this…

     mr. anhar 26:48 Oh, yes you were. Yes you were. You said all I did
                 was call to complain. Isn’t that what you’re there for? I’m
                 not looking for a solution? You haven’t given me one. You
                 can’t even answer [inaudible crosstalk] the most basic
                 questions…

         mohit 27:00 Sir, I offered [inaudible] let me finish, Mr. Anhar, if
                 we’re going to have a conversation, sir, you’ll speak, and
                 then I’ll speak, and then you listen. Okay. It’s not gonna be
                 you over-talking at me, I mean…

     mr. anhar 27:10 Off course I can. You’re getting paid to do this. I’m
                 not getting paid to waste my time with you. [inaudible
                 crosstalk]…

         mohit 27:18 [inaudible] don’t tell me what I’m getting paid for,



                                                                   Page 17 of 21

                                                                                   105
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 106 of 109




                 please don’t tell me that…

     mr. anhar 27:21 [inaudible crosstalk] You’re getting paid to do this.
                 You’re getting paid. You’re taking my time right now, but
                 you’re not paying me. Do you understand that? You’re
                 inconveniencing me. I’m not getting paid for this.

         mohit 27:33 Why don’t you hold on for a moment, sir? I’ll actually
                 have a glass of water, okay. I’ll be right back…

     mr. anhar 27:37 Alright.

                 [typing sounds]

         mohit 28:35 [beeping sound] Thank you for staying on hold, sir.

     mr. anhar 28:38 Sure.

         mohit 28:40 Yes, Mr. Anhar, so the solution that we have for you
                 today, is that your new PIN number, I can activate a new
                 card, and we can then give it a try at the ATM. So those are
                 all other, like the only things that we have available now. If
                 you would like me to go ahead do that, sir, I can process
                 that, and I can…we can maybe give that a try. So would you
                 like me to do that?

     mr. anhar 29:03 I’m still interested in closing the accounts. You’re
                 saying we should re-activate a card after I’ve closed the
                 account?

         mohit 29:11 No, no. So you want me to proceed with the account
               closure, right…
     mr. anhar 29:13 Oh, yes, it’s even worse now. You made it worse. So,
               yah.

         mohit 29:17 Oh, sure, so, I will close your account.



                                                                    Page 18 of 21

                                                                                    106
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 107 of 109




     mr. anhar 29:22 This one and the second [crosstalk] one…

         mohit 29:24 I’m going to write the reason as that you’re
                 dissatisfied with the policies and processes. Is that okay
                 with you?

     mr. anhar 29:30 I’m dissatisfied with the fact that you couldn’t solve
                 my problem, and that the fact that…

         mohit 29:38 So, customer service issues, right?

     mr. anhar 29:40 Customer service issues. That sounds right.

         mohit 29:43 Okay, alright, let’s go with that. So your account
                 stands closed, [inaudible] today, sir. I’m talking about the
                 ThankYou Preferred Card. And let’s talk about the…you
                 wanted me to look into the other one as well, right…

     mr. anhar 29:54 I would like to close the s- [inaudible crosstalk]…Yes,
                 I’d like to close the second one too.

         mohit 29:58 Okay, sure. One moment, sir. On that account, your
                 security word is your favorite pet’s name, Mr. Anhar. Can
                 you please verify that?

     mr. anhar 30:14 It’s [redacted].

         mohit 30:28 And you said you want to close this account as well…

     mr. anhar 30:29 Yes, I do. Also because of poor customer service.

         mohit 30:34 Okay.

     mr. anhar 30:35 Poor customer experience, overall.

         mohit 30:39 Okay [inaudible] I’ll take that. So, yes, if you close



                                                                   Page 19 of 21

                                                                                   107
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 108 of 109




                 your account, you may not be able to re-open it. Do you still
                 want to close your account?

     mr. anhar 30:54 Yes, I do.

         mohit 30:56 Okay, remember that you no longer have access to
                 Citi [inaudible] benefits once your account is closed.

     mr. anhar 31:00 I understand.

         mohit 31:04 Alright. So, yes, both your accounts have now been
                 closed. And, that takes care of that.

     mr. anhar 31:10 Now, how do I make cash payments on these
                 accounts?

         mohit 31:14 Well, sir, about the cash payments. So, you know,
                 we’ll need to send you a new PIN number, and then, you
                 know, we can give that a try. Yes, you know, I think the cash
                 payment option might not be available anymore, sir,
                 because your account is closed…

     mr. anhar 31:29 Right, that’s why I asked.

         mohit 31:31 Yah. So, well, sir, you’ll have to use some other form
                 of payment then.

     mr. anhar 31:36 Okay, that’s fine. I’ll open a new account with
                 another bank, and then I’ll just use that to make the
                 payments. I can do that, right?

         mohit 31:44 Yah, absolutely.

     mr. anhar 31:45 Great.

         mohit 31:49 So, will there be anything else that I can do for you



                                                                  Page 20 of 21

                                                                                  108
Case 1:19-cv-00496-NONE-EPG Document 31-1 Filed 03/06/20 Page 109 of 109




                 today, sir? I guess I haven’t done much any, anyway, right?
                 I’m sorry about that…

     mr. anhar 31:54 Mmm. Okay, no…

         mohit 31:57 So [inaudible crosstalk]…

     mr. anhar 31:59 No, if you’d like to take the opportunity to tell me
                 how else I’m misbehaving and taking fifteen years of, of
                 loyalty and misinterpreting that somehow, you can go
                 ahead and tell me that, since you’re being record, and since
                 you said it’s not really a threat, go ahead and take the
                 opportunity to say whatever else you’d like to say to me.

         mohit 32:21 Well, sir, like I said, I don’t have anything else to add
                 to this conversation, but if you have any questions, you can
                 ask me.

     mr. anhar 32:27 No, I have no more questions.

         mohit 32:30 You have a great night ahead, sir.




                                                                  Page 21 of 21

                                                                                  109
